Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

WINDSOR GREEN AT ANDOVER

311 AND 319 LOWELL STREET

ANDOVER, MASSACHUSETTS

 

Date:   June 14, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1 CERTAIN DEFINITIONS

1

 

 

ARTICLE 2 SALE OF PROPERTY

5

 

 

ARTICLE 3 PURCHASE PRICE

5

 

 

3.1

Deposit Money

5

 

 

 

3.2

Cash at Closing

5

 

 

 

ARTICLE 4 TITLE MATTERS

5

 

 

4.1

Title Defects

5

 

 

 

 

4.1.1

Certain Exceptions to Title

5

 

 

 

 

 

4.1.2

Discharge of Title Objections

6

 

 

 

 

4.2

Title Insurance

7

 

 

 

 

ARTICLE 5 BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

7

 

 

5.1

Buyer’s Inspections and Due Diligence

7

 

 

 

5.2

Termination of Agreement During Due Diligence Period

7

 

 

 

5.3

Confidentiality

7

 

 

 

5.4

Property Sold “As Is”

8

 

 

 

5.5

Buyer’s Certificate

9

 

 

 

5.6

Survival

9

 

 

 

ARTICLE 6 ADJUSTMENTS AND PRORATIONS

9

 

 

6.1

Lease Rentals and Other Revenues

9

 

 

 

 

6.1.1

Definition of “Revenues”

9

 

 

 

 

 

6.1.2

Revenues

9

 

 

 

 

6.2

Real Estate and Personal Property Taxes and Other Fees and Assessments

10

 

 

 

6.3

Other Property Operating Expenses

10

 

 

 

6.4

Tenant Deposits, Fees and Charges

11

 

 

 

6.5

Closing Costs

11

 

 

 

6.6

Lease Expenses

11

 

 

 

6.7

Closing Proration Calculation; Delivery of Operating and Other Financial
Statements

11

 

 

 

 

6.7.1

Apportionment of Income and Expense

11

 

 

 

 

 

6.7.2

Reconciliation

12

 

i

--------------------------------------------------------------------------------


 

 

 

 

 

6.7.3

Survival

12

 

 

 

 

ARTICLE 7 CLOSING

12

 

 

7.1

Closing Date

12

 

 

 

7.2

Title Transfer and Payment of Purchase Price

12

 

 

 

7.3

Seller’s Closing Deliveries

12

 

 

 

7.4

Buyer’s Closing Deliveries

14

 

 

 

ARTICLE 8 CONDITIONS TO CLOSING

15

 

 

8.1

Conditions to Seller’s Obligations

15

 

 

 

8.2

Conditions to Buyer’s Obligations

15

 

 

 

8.3

Waiver of Failure of Conditions Precedent

15

 

 

 

8.4

Approvals Not a Condition to Buyer’s Performance

16

 

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

16

 

 

9.1

Buyer’s Representations

16

 

 

 

 

 

9.1.1

Buyer’s Authorization

16

 

 

 

 

 

9.1.2

Buyer’s Financial Condition

16

 

 

 

 

9.2

Seller’s Representations

16

 

 

 

 

 

9.2.1

Seller’s Authorization

16

 

 

 

 

 

9.2.2

Litigation

17

 

 

 

 

 

9.2.3

Contracts

17

 

 

 

 

 

9.2.4

Leases

17

 

 

 

 

 

9.2.5

Violations

17

 

 

 

 

 

9.2.6

Personal Property

17

 

 

 

 

 

9.2.7

Pending Condemnation

17

 

 

 

 

 

9.2.8

Executive Order 13224

17

 

 

 

 

9.3

General Provisions

18

 

 

 

 

 

9.3.1

No Representation as to Leases

18

 

 

 

 

 

9.3.2

Definition of “Seller’s Knowledge” and “Written Notice” to Seller

18

 

 

 

 

 

9.3.3

Seller’s Representations Deemed Modified

18

 

 

 

 

 

9.3.4

Seller’s Recertification of Seller’s Warranties

18

 

 

 

 

 

9.3.5

Notice of Breach; Seller’s Right to Cure

18

 

 

 

 

 

9.3.6

Survival; Limitation on Seller’s Liability

19

 

ii

--------------------------------------------------------------------------------


 

 

 

 

ARTICLE 10 COVENANTS

20

 

 

10.1

Buyer’s Covenants

20

 

 

 

 

 

10.1.1

Buyer’s Indemnity; Delivery of Reports

20

 

 

 

 

10.2

Seller’s Covenants

20

 

 

 

 

 

10.2.1

Contracts

20

 

 

 

 

 

10.2.2

Maintenance of Property

20

 

 

 

 

 

10.2.3

Termination of Management Agreement

20

 

 

 

 

 

10.2.4

Leasing

21

 

 

 

 

 

10.2.5

Lease Enforcement

21

 

 

 

 

10.3

Mutual Covenants

21

 

 

 

 

 

10.3.1

Confidentiality

21

 

 

 

 

 

10.3.2

Publicity

21

 

 

 

 

 

10.3.3

Broker

21

 

 

 

 

 

10.3.4

Tax Protests; Tax Refunds and Credits

22

 

 

 

 

10.4

Survival

22

 

 

 

 

ARTICLE 11 DEFAULT

22

 

 

11.1

Buyer’s Default

22

 

 

 

11.2

Seller’s Default

23

 

 

 

ARTICLE 12 CONDEMNATION/CASUALTY

23

 

 

12.1

Condemnation

23

 

 

 

 

 

12.1.1

Right to Terminate

23

 

 

 

 

 

12.1.2

Assignment of Proceeds

24

 

 

 

 

12.2

Destruction or Damage

24

 

 

 

12.3

Insurance

24

 

 

 

12.4

Effect of Termination

24

 

 

 

12.5

Waiver

25

 

 

 

ARTICLE 13 ESCROW

25

 

 

ARTICLE 14 MISCELLANEOUS

26

 

 

14.1

Assignment

26

 

 

 

14.2

Designation Agreement

26

 

 

 

14.3

Survival/Merger

27

 

 

 

14.4

Integration; Waiver

27

 

 

 

14.5

Governing Law

27

 

iii

--------------------------------------------------------------------------------


 

 

 

14.6

Captions Not Binding; Exhibits

27

 

 

 

14.7

Binding Effect

27

 

 

 

14.8

Severability

27

 

 

 

14.9

Notices

27

 

 

 

14.10

Counterparts

29

 

 

 

14.11

No Recordation

29

 

 

 

14.12

Additional Agreements; Further Assurances

29

 

 

 

14.13

Construction

29

 

 

 

14.14

Business Day

29

 

 

 

14.15

Maximum Aggregate Liability

30

 

 

 

14.16

JURISDICTION

30

 

 

 

14.17

WAIVER OF JURY TRIAL

30

 

 

 

14.18

Facsimile Signatures

30

 

 

 

14.19

Riders

31

 

 

 

14.20

Attorneys’ Fees

31

 

 

 

14.21

Windsor

31

 

 

 

14.22

Exchange Transaction

31

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Schedule 1

Index of Defined Terms

Schedule 2

List of Due Diligence Items

Exhibit A

Legal Description

Exhibit B

List of Contracts

Exhibit C

Form of As-Is Certificate and Agreement

Exhibit D

Form of Deed

Exhibit E

Form of Bill of Sale

Exhibit F

Form of Assignment of Leases

Exhibit G

Form of Assignment of Intangible Property

Exhibit H

Form of Notice to Tenants

Exhibit I

Form of Notice to Vendors

Exhibit J

Form of FIRPTA Affidavit

Exhibit K

Survey

Exhibit L

Notices of Litigation, Governmental Violations and Condemnation

Exhibit M

Confidentiality Agreement

Exhibit N

Schedule of Personal Property

Exhibit O

List of Leases

Exhibit P

Title Commitment

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made to be effective as of
June 14, 2013, by WINDSOR GREEN AT ANDOVER LLC, a Delaware limited liability
company (formerly known as Criterion Andover Apartments, L.P., a Delaware
limited partnership) (“Seller”), and HAMILTON GREEN APARTMENTS, LLC, a
Massachusetts limited liability company (“Buyer”).

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Affiliate” shall mean an entity which controls Buyer or is controlled by or
under common control with Buyer,

 

“Broker” shall mean Jones Lang LaSalle Americas, Inc.

 

“Buyer’s Representative” shall mean Buyer, its partners, members, shareholders
or trustees and any officers, directors, employees, agents and counsel of Buyer,
its partners, members, shareholders or trustees.

 

“Closing” shall mean the closing of the Transaction.

 

“Closing Date” shall mean July 15, 2013, or such earlier date on which Seller
and Buyer may agree in writing for closing of the Transaction, provided the
Buyer shall have the one-time right to extend the Closing Date by not more than
ten (10) additional days by delivering written notice of such extension to the
Seller not later than 5:00 p.m. E.D.S.T. on Wednesday, July 10, 2013, and by
posting an additional $500,000.00 deposit (the “Extension Deposit”) with the
Escrow Agent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated March 29, 2013, attached hereto as Exhibit M and incorporated herein by
this reference, the terms of which shall continue and be fully applicable during
the term of this Agreement and, if longer, the term therein specified.

 

“Contracts” shall mean all service, supply, maintenance and utility agreements,
all equipment leases, and all other contracts, subcontracts and agreements
relating to the Real Property and the Personal Property, all as described in
Exhibit B attached hereto

 

--------------------------------------------------------------------------------


 

and incorporated herein by this reference, and any additional contracts,
subcontracts and agreements entered into in accordance with the terms of
Section 10.2.1 hereof.

 

“Deemed to Know” (or words of similar import, whether or not such words may be
capitalized) shall mean that: Buyer shall be deemed to know:  (a) of the
existence of a fact or circumstance, to the extent that such fact or
circumstance is disclosed by this Agreement, the Documents, or any studies,
tests, reports, or analyses prepared by, for or otherwise obtained by Buyer or
Buyer’s Representative in connection with the Property; and (b)  that a
representation or warranty of Seller is untrue, inaccurate or incorrect to the
extent that this Agreement, the Documents, or any studies, tests, reports or
analyses prepared by or for or otherwise obtained by Buyer or Buyer’s
Representative in connection with the Property contains information which is
inconsistent with such representation or warranty.

 

“Designated Representative” shall mean Christina Reale, Asset Manager and
Assistant Vice President.

 

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing or otherwise allow Buyer access to
prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents and the Property Documents, as well as any other
documents that are publicly available.

 

“Due Diligence” shall mean examinations, inspections, tests, studies, analyses,
appraisals, evaluations and/or investigations with respect to the Property, the
Documents, and other information and documents regarding the Property,
including, without limitation, examination and review of title matters,
applicable land use and zoning Laws and other Laws applicable to the Property,
the physical condition of the Property, and the economic status of the Property.

 

“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring at 5:00 p.m. E.D.S.T. on June 18, 2013.

 

“Escrow Agent” shall mean Commonwealth Land Title Insurance Company, whose
mailing address is 131 Dartmouth Street, Suite 501, Boston, MA 02116,
Attention:  William Bonaccorso (617) 912-0956.

 

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

 

“Leases” shall mean all shall mean all leases for tenants leasing residential
apartment units at the Real Property.

 

“MHPFB” shall mean the Massachusetts Housing Partnership Fund Board.

 

“Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the following, if any, if and to the extent the same are assignable by
Seller without any expense or other liability to Seller and are in effect as of
the Closing Date:  (a) any rights,

 

2

--------------------------------------------------------------------------------


 

licenses, permits and other written authorizations necessary for the use,
operation or ownership of the Real Property, but specifically excluding Seller’s
or any affiliate’s right to the name “Windsor”; and (b) guaranties and
warranties with respect to any portion of the Property.

 

“Permitted Exceptions” shall mean and include all of the following: 
(a) applicable zoning, building and land use Laws, (b) unless Buyer timely
objects to any thereof as provided in Section 4.1.1 hereof:  (i) the Title
Documents, (ii) facts disclosed in the Survey, and (iii) any matters about which
Buyer knows or is Deemed to Know prior to the expiration of the Due Diligence
Period; (c) facts that would be disclosed by a physical inspection of the
Property; (d) tax liens not yet due and payable; (e) any exceptions to title
caused by Buyer, its agents, Representative or employees; (f) such other
exceptions to title as the Title Company shall commit to insure over, without
any additional cost to Buyer, whether such insurance is made available in
consideration of payment, bonding, indemnity by Seller or otherwise; (g) the
rights of the tenants under the Leases and (h) any matters deemed to constitute
additional Permitted Exceptions under Section 4.1.1 hereof.

 

“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.

 

“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller (excluding any computers, any computer software or programs
which either (x) are licensed to Seller or Property Manager, or (y) Seller or
Property Manager deem proprietary), located on the Real Property and used in the
ownership, operation and maintenance of the Real Property, including, without
limitation, those items of tangible personal property listed on Exhibit N
attached hereto and incorporated herein by reference, and (b) all
non-confidential books, records and files maintained by Seller’s property
manager at the Property (excluding any appraisals, budgets, strategic plans for
the Property, internal analyses, property condition reports, information
regarding the marketing of the Property for sale, submissions relating to
Seller’s obtaining of corporate authorization, attorney and accountant work
product, and attorney-client privileged documents) relating exclusively to the
Property.

 

“Project” shall mean that certain apartment project consisting of 193 apartment
units located on the Real Property.

 

“Property” shall mean, collectively:  (a) the Real Property; (b) the Personal
Property; (c) Seller’s interest as landlord in all Leases; (d) if and to the
extent assignable by Seller without any expense to Seller, the Contracts; and
(e) the Other Property Rights.

 

“Property Documents” shall mean, collectively:  (a) the Leases; (b) the
Contracts; and (c) any other documents or instruments which constitute or
otherwise create any portion of the Property.

 

“Property Manager” shall mean Windsor Property Management Company.

 

3

--------------------------------------------------------------------------------


 

“Real Property” shall mean that certain parcel of real estate legally described
in Exhibit A attached hereto and incorporated herein by this reference, together
with all buildings, improvements and fixtures located thereon and owned by
Seller as of the Closing Date and all rights, privileges and appurtenances
pertaining thereto including all of Seller’s right, title and interest in and to
all rights-of-way, open or proposed streets, alleys, easements and strips or
gores of land adjacent thereto.

 

“Regulatory Agreement” shall mean that certain Chapter 40B Regulatory and
Affordable Housing Agreement for Limited Dividend Organizations dated
February 14, 2008 by and between Seller and the Massachusetts Housing
Partnership Fund Board.

 

“Seller Cure Limit” shall mean the sum of $50,000.00, which sum shall be the
aggregate amount available to cure breaches of Seller’s Warranties as provided
in Section 9.3.5 and Section 10.2.5 hereof.

 

“Seller Parties” shall mean and include, collectively:  (a) Seller; (b) its
counsel; (c) Broker; (d) the Property Manager; (e) any direct or indirect equity
owner, officer, shareholder, trustee, director, employee or agent of Seller,
Seller’s partners or members, or Seller’s partners’ or members’ partners or
members, counsel to any of the foregoing, Broker or Seller’s property manager;
(f) any other entity or individual affiliated or related in any way to any of
the foregoing; and (g) the Designated Representative.

 

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 hereof and in any documents executed by Seller for the
benefit of Buyer in connection with Closing.

 

“Survey” shall mean the survey listed and described on Exhibit K attached hereto
and incorporated herein by reference.

 

“Tax Year” shall mean the real estate tax year for the Town of Andover, Essex
County, Massachusetts.

 

“Title Commitment” shall mean Title Commitment No. 13-7393 from the Title
Company dated June 2, 2013, a copy of which is attached hereto as Exhibit P and
incorporated herein by reference.

 

“Title Company” shall mean Commonwealth Land Title Insurance Company, whose
mailing address is 131 Dartmouth Street, Suite 501, 1400, Boston, MA 02116,
Attention:  William Bonaccorso (617) 912-0956, williamb@bonaccorsolaw.com

 

“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage and any other recorded documents
relating to the Real Property that have been made available to Buyer.

 

“Transaction” shall mean the purchase and sale transaction contemplated by this
Agreement.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2

 

SALE OF PROPERTY

 

Seller agrees to sell, transfer and assign, and Buyer agrees to purchase, accept
and assume, subject to the Permitted Exceptions and the terms and conditions set
forth in this Agreement and the Exhibits attached hereto, all of Seller’s right,
title and interest in and to the Property.

 

ARTICLE 3

 

PURCHASE PRICE

 

The purchase price (the “Purchase Price”) to be paid by Buyer for the Property
is Sixty Two Million Five Hundred Thousand and no/100ths Dollars
($62,500,000.00).  The Purchase Price shall be paid in the following manner:

 

3.1                               Deposit Money.  Upon the full execution and
delivery of this Agreement, Buyer shall deposit with Escrow Agent earnest money
in the amount of One Million and no/100ths Dollars ($1,000,000.00) (the “Initial
Deposit”) in immediately available funds.  If Buyer fails to deposit the Initial
Deposit within three (3) days of the full execution and delivery of this
Agreement, Seller may elect to terminate this Agreement by delivering written
notice thereof to Buyer and neither party shall have any further rights or
obligations at law or equity except for those rights and obligations which
expressly survive the termination of this Agreement.  If Buyer does not
terminate this Agreement pursuant to ARTICLE 5, then Buyer shall deliver to
Escrow Agent the additional sum of One Million and no/100ths Dollars
($1,000,000.00) (the “Additional Deposit”) in immediately available funds within
three (3) business days after expiration of the Due Diligence Period.  The
Initial Deposit and the Additional Deposit, and the Extension Deposit, if
applicable, together with all interest earned thereon, are collectively referred
to in this Agreement as the “Deposit”.  The Deposit shall be held and delivered
by Escrow Agent in accordance with the provisions of ARTICLE 13.  Any interest
earned on the Deposit shall be considered a part of the Deposit.  Except as
otherwise set forth herein, the Deposit shall be applied against the Purchase
Price at Closing.

 

3.2                               Cash at Closing.  On the Closing Date, Buyer
shall pay to Seller an amount equal to the Purchase Price, subject to the
prorations and adjustments set forth in ARTICLE 6 or as otherwise provided under
this Agreement, plus any other amounts required to be paid by Buyer at Closing,
in immediately available funds by wire transfer as more particularly set forth
in Section 10.2.

 

ARTICLE 4

 

TITLE MATTERS

 

4.1                               Title Defects.

 

4.1.1                     Certain Exceptions to Title.  Buyer shall have the
right to object in writing to any title matters that are not Permitted
Exceptions (herein collectively called the

 

5

--------------------------------------------------------------------------------


 

“Other Exceptions”) shown on the Title Commitment, Title Documents and Survey by
written notice to Seller given no later than seven (7) business days before the
end of the Due Diligence Period, and to any Other Exceptions first appearing on
any subsequent update to the Title Commitment, Title Documents or Survey within
five (5) business days after Buyer obtains knowledge thereof or is Deemed to
Know of their existence, but in any event no later than the Closing Date. 
Unless Buyer shall timely object to such Other Exceptions, all such Other
Exceptions shall be deemed to constitute additional Permitted Exceptions.  Any
Other Exceptions that are timely objected to by Buyer shall be herein
collectively called the “Title Objections.”  Seller shall, at Closing, remove or
cause to be removed any Title Objections to the extent (and only to the extent)
that such Title Objections are (A) mortgage financing documentation, or
(B) mechanics’ or materialmen’s liens which relate to work performed by or on
behalf of Seller and liens evidencing monetary encumbrances (other than liens
for non-delinquent general real estate taxes) which are removable by payment of
liquidated and ascertainable amounts (collectively, the “Required Clearance
Exceptions”).  In addition, Seller may elect (but shall not be obligated) to
remove, or cause to be removed, at its expense, any other Title Objections. 
Seller shall be entitled to a reasonable extension of the Closing (not to exceed
thirty (30) days) for the purpose of the removal of any Required Clearance
Exceptions or other Title Objections, which removal will be deemed effected by
the issuance of title insurance eliminating or insuring against the effect of
the Title Objections.  To the extent that the same do not constitute Required
Clearance Exceptions, Seller shall notify Buyer in writing within three
(3) business days after receipt of Buyer’s notice of Title Objections whether
Seller elects to remove the same.  If Seller is unable to remove or cause the
Title Company to endorse over any Required Clearance Exceptions (after using
reasonable efforts as provided in Section 10.2.5) or any Other Objections (as to
which Seller has elected to remove or cause the Title Company to endorse over)
prior to the Closing, or if Seller elects not to remove or cause the Title
Company to endorse over one or more Title Objections, Buyer may elect to either
(a) terminate this Agreement in its entirety by notice given to Seller (1) on
the Closing Date if Seller is unable to remove or cause the Title Company to
endorse over any such Title Objections, or (2) within four (4) business days
after notice from Seller of its election not to remove or to cause the Title
Company to endorse over any such Title Objections, in either which event the
Deposit shall be refunded to Buyer and thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (b) waive such Title Objections,
in which event such Title Objections shall be deemed additional “Permitted
Exceptions”, and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price.

 

4.1.2                     Discharge of Title Objections.  If on the Closing Date
there are any Required Clearance Exceptions or any other Title Objections which
Seller has elected to pay and discharge, Seller may use any portion of the
Purchase Price to satisfy the same, provided Seller shall either:  (a) deliver
to Buyer at the Closing instruments in recordable form sufficient to cause such
Title Objections to be released of

 

6

--------------------------------------------------------------------------------


 

record, together with the cost of recording or filing such instruments; or
(b) cause the Title Company to insure over the same, without any additional cost
to Buyer, whether such insurance is made available in consideration of payment,
bonding, indemnity of Seller or otherwise.

 

4.2                               Title Insurance.  At Closing and at Buyer’s
sole cost and expense, the Title Company shall issue to Buyer an Owner’s
Form title insurance policy with extended coverage endorsement over the standard
printed exceptions where available, in the form that is customary in the
Commonwealth of Massachusetts (collectively, the “Owner’s Title Policy”), in the
amount of the Purchase Price, insuring that fee simple title to the Real
Property is vested in Buyer, subject to the Permitted Exceptions.  Buyer shall
be entitled to request that the Title Company provide coinsurance or reinsurance
or such endorsements or amendments to the Owner’s Title Policy and Survey as
Buyer may reasonably require, provided that (a) such coinsurance, reinsurance,
endorsements or amendments shall be at no cost to, and shall impose no
additional liability on, Seller, and (b) Buyer’s obligations under this
Agreement shall not be conditioned upon Buyer’s ability to obtain such
coinsurance, reinsurance, endorsements or amendments and, if Buyer is unable to
obtain such coinsurance, reinsurance, endorsements or amendments, Buyer shall
nevertheless be obligated to proceed to close the Transaction without reduction
of or set off against the Purchase Price, and (c) the Closing shall not be
delayed as a result of any such requirements of Buyer.

 

ARTICLE 5

 

BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

5.1                               Buyer’s Inspections and Due Diligence.  Buyer
acknowledges that during the Due Diligence Period, Buyer has conducted, and
shall continue to conduct, such Due Diligence as Buyer deems necessary or
appropriate.  Buyer further acknowledges that on or prior to the date hereof,
Buyer has received, or has been provided access to, the items list on Schedule
2, attached hereto.

 

5.2                               Termination of Agreement During Due Diligence
Period.  If Buyer is not, in its sole and absolute discretion, satisfied with
the results of its Due Diligence during the Due Diligence Period, Buyer may
terminate this Agreement in its entirety by written notice to Seller given in
accordance with the provisions of Section 14.9 hereof at any time prior to
6:00 p.m. E.D.S.T. on the last day of the Due Diligence Period, and, in the
event of such termination, neither Seller nor Buyer shall have any liability
hereunder except for those obligations which expressly survive the termination
of this Agreement, Buyer shall be entitled to the return of the Deposit.  In the
event Buyer fails to terminate this Agreement prior to expiration of the Due
Diligence Period, Buyer shall be deemed to have waived its rights to terminate
this Agreement in accordance with this ARTICLE 5.

 

5.3                               Confidentiality.  The terms and conditions of
that certain Confidentiality Agreement dated March 29, 2013, a copy of which is
attached hereto and incorporated into this Agreement.  Such Confidentiality
Agreement will survive the termination of this Agreement and shall survive the
Closing (and not be merged therein).

 

7

--------------------------------------------------------------------------------


 

5.4                               Property Sold “As Is”.

 

(a)                                 Buyer acknowledges and agrees that (i) the
Property is being sold, and Buyer shall accept possession of the Property on the
Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or
reduction in the Purchase Price; (ii) except for Seller’s Warranties, none of
the Seller Parties have or shall be deemed to have made any verbal or written
representations, warranties, promises or guarantees (whether express, implied,
statutory or otherwise) to Buyer with respect to the Property, any matter set
forth, contained or addressed in the Documents (including, but not limited to,
the accuracy and completeness thereof) or the results of Buyer’s Due Diligence;
and (iii) Buyer has confirmed independently all information that it considers
material to its purchase of the Property or the Transaction.  Buyer specifically
acknowledges that, except for Seller’s Warranties, Buyer is not relying on (and
Seller and each of the other Seller Parties does hereby disclaim and renounce)
any representations or warranties of any kind or nature whatsoever, whether oral
or written, express, implied, statutory or otherwise, from Seller or any other
Seller Parties, as to any matter whatsoever.  Buyer further acknowledges and
agrees that, except for Seller’s Warranties, Seller is not under any duty to
make any affirmative disclosures or inquiry regarding any matter which may or
may not be known to Seller or any of the other Seller Parties, and Buyer, for
itself and for its successors and assigns, hereby expressly waives and releases
Seller and each of the other Seller Parties from any such duty that otherwise
might exist.

 

(b)                                 Any reports, repairs or work required by
Buyer are the sole responsibility of Buyer, and Buyer agrees that there is no
obligation on the part of Seller to make any changes, alterations or repairs to
the Property or to cure any violations of Law or to comply with the requirements
of any insurer.

 

(c)                                  Except as expressly provided hereinbelow in
this Subsection (c), Buyer, for Buyer and Buyer’s successors and assigns, hereby
releases Seller and each of the other Seller Parties from, and waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:

 

(i)                                     any and all statements or opinions
heretofore or hereafter made, or information furnished, by the Seller Parties to
Buyer or any of Buyer’s Representative; and

 

(ii)                                  any and all losses, costs, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever
attributable to the Property, whether arising or accruing before, on or after
the Closing Date and whether attributable to events or circumstances which have
heretofore or may hereafter occur, including, without limitation, all losses,
costs, claims, liabilities, expenses, demands and obligations with respect to
the structural, physical, and environmental condition of the Property;

 

8

--------------------------------------------------------------------------------


 

(iii)                               provided, however, that the release and
waiver set forth in this Section 5.4(c) is not intended and shall not be
construed to affect or impair any rights or remedies under this Agreement that
Buyer may have against Seller as a result of a breach of any of Seller’s
Warranties or of any covenant of Seller expressly set forth in this Agreement.

 

(d)                                 Buyer acknowledges and agrees that the
provisions of this ARTICLE 5 were a material factor in Seller’s acceptance of
the Purchase Price and that while Seller has provided the Documents and
cooperated with Buyer, Seller is unwilling to sell the Property unless Seller
and the other Seller Parties are expressly released as set forth in
Section 5.4(c).

 

5.5                               Buyer’s Certificate.  Buyer shall deliver to
Seller, at the Closing, a certificate in the form of Exhibit C attached hereto
and incorporated herein by this reference, confirming and certifying Buyer’s
acceptance and acknowledgement of all matters set forth in this ARTICLE 5.

 

5.6                               Survival.  Notwithstanding anything to the
contrary herein, the provisions of this ARTICLE 5 shall survive the Closing and
shall not be merged therein.

 

ARTICLE 6

 

ADJUSTMENTS AND PRORATIONS

 

The following adjustments and prorations shall be made for the Project as of
11:59 p.m. E.D.S.T. on the day before the Closing Date (the “Cut-Off Time”):

 

6.1                               Lease Rentals and Other Revenues.

 

6.1.1                     Definition of “Revenues”.  For purposes of this
ARTICLE 6, the term “Revenues” shall mean all rents due from the tenants under
the Leases (including without limitation all pass-through payments due from
tenants for utilities) and all other revenue derived from the Project (including
periodic payments to Seller under telephone and cable provision agreements and
the like but excluding any initial inducement payments made to Seller under such
agreements).

 

6.1.2                     Revenues.  Seller shall be entitled to all Revenues
attributable to any period through the Cut-Off Time.  Buyer shall be entitled to
all Revenues attributable to any period after the Cut-Off Time.  Prorations for
Revenues shall be calculated and paid at such time as required by Section 6.7
hereof; provided that there shall be no credit to Buyer for Revenues delinquent
as of the Cut-Off Time.  After Closing, Buyer shall make a good faith,
reasonable effort to collect any Revenues due but not collected as of the
Cut-Off Time on Seller’s behalf and, if Buyer so collects such Revenues, Buyer
shall tender the same to Seller upon receipt (which obligation of Buyer shall
survive the Closing and not be merged therein); provided, however, that all
Revenues collected by Buyer after the Cut-Off Time shall first be applied to all
amounts due Buyer at the time of collection (i.e., current Revenues and sums due
Buyer as the current owner and landlord) with the

 

9

--------------------------------------------------------------------------------


 

balance (if any) payable to Seller, but only to the extent of amounts delinquent
and actually due Seller for periods prior to the Cut-Off Time.  Buyer shall not
have an exclusive right to collect the sums due Seller under the Leases, and
Seller hereby retains its rights to pursue any tenant under the Leases for sums
due Seller for periods attributable to Seller’s ownership of the Property,
provided, however, that Seller shall not be permitted to commence or pursue any
legal proceedings against any tenant seeking eviction of such tenant or the
termination of the underlying lease.  Buyer agrees to deliver to Seller, on or
before the tenth (10th) day of each calendar month from and after the Closing
Date through and including the ninetieth (90th) day following the Closing Date,
a written report as to the status of collections from all tenants who were
delinquent as of the Closing Date, and if such report is not timely delivered,
Buyer shall deliver such report to Seller within five (5) days after Seller’s
written request therefor.

 

6.2                               Real Estate and Personal Property Taxes and
Other Fees and Assessments.  Real estate taxes (the “Taxes”) for the Property
shall be prorated based upon the amounts actually payable during the Tax Year in
which Closing occurs.  If the Taxes have not been paid before Closing, Seller
shall be charged at Closing an amount equal to that portion of such Taxes which
relates to the period before the Cut-Off Time, and Buyer shall pay the Taxes
prior to their becoming delinquent.  If the actual amount of the Taxes shall not
have been finally determined as of the Closing Date, such apportionment made
with respect to Taxes shall be based upon an estimate of the Taxes obtained by
Seller from its real estate tax consultant.  To the extent that the actual
amount of Taxes differs from the amount apportioned at Closing, the parties
shall make all necessary adjustments by appropriate payments between themselves
in accordance with Section 6.7 below; provided, however, that Buyer shall be
solely responsible for any penalties or interest that may be assessed due to
Buyer’s late payment of Taxes.  Seller shall pay all installments of special
assessments due and payable on or before the Closing Date, and Buyer shall pay
all installments of special assessments due and payable after the Closing Date;
provided, however, that Seller shall not be required by the foregoing to pay any
installments of special assessments which have not been confirmed or which
relate to projects that have not been completed as of the date hereof.

 

6.3                               Other Property Operating Expenses.  Operating
expenses for the Property (including without limitation license and permit fees
for assignable or transferable licenses and permits, if any) shall be prorated
as of the Cut-Off Time.  Seller shall pay all utility charges and other
operating expenses attributable to the Property prior to the Cut-Off Time
(except for those utility charges and operating expenses payable directly by
tenants to the providers thereof), and Buyer shall pay all utility charges and
other operating expenses attributable to the Property after the Cut-Off Time. 
Prorations for all items of Property operating expenses shall be calculated and
paid at such time as required by Section 6.7.  Following the Closing Date, and
pending final settlement pursuant to Section 6.7, (i) Buyer shall pay when due
all invoices issued for Property operating expenses (except for invoices
entirely attributable to the period prior to the Cut-Off Time, which shall be
forwarded to Seller for payment), subject to final settlement pursuant to
Section 6.7, and (ii) Seller and Buyer shall cooperate with each other to effect
the transfer of Property owner responsibilities under the Contracts, utility
accounts and applicable

 

10

--------------------------------------------------------------------------------


 

licenses and permits.  Seller shall not assign to Buyer any deposits which
Seller has made with any utility services or companies servicing the Property, 
all of which, together with any amounts on deposit with governmental authorities
in connection with development of or improvements to the Property, which shall
remain the property of the Seller.  Buyer shall arrange with such services and
companies to have accounts opened in Buyer’s name beginning at the Cut-Off Time.

 

6.4                               Tenant Deposits, Fees and Charges.  At
Closing, Seller shall give Buyer a credit against the Purchase Price in the
aggregate amount of all cash security deposits then held by Seller under Leases
less any administrative or similar charges to which Seller may be entitled under
applicable Law. Seller shall not assign to Buyer and shall retain all
non-refundable deposits, fees, or charges made by tenants under Leases,
including without limitation, move-in fees, cleaning fees, redecorating fees,
administrative fees, amenity fees, laundry revenue and pet fees, and there shall
be no proration of such items.

 

6.5                               Closing Costs.  Except as expressly provided
to the contrary in this Section 6.5, Buyer shall pay all its costs and expenses
associated with the Transaction, including, without limitation:  (a) all
premiums and charges of the Title Company for insurance, coinsurance or
reinsurance for the Owner’s Title Policy or any lender’s title policy or any
endorsements to the Owner’s Title Policy or any lender’s title policy;
(b) revisions to the Survey required by the Buyer; (c) recording and filing
charges in connection with any loan placed on the Property by Buyer;
(d) one/half (½) of all closing or escrow charges charged by Escrow Agent;
(e) all costs of Buyer’s Due Diligence, including fees due its consultants and
attorneys; (f) all lenders’ fees and charges related to any financing to be
obtained by Buyer; (g) any brokerage commission due Buyer’s broker; and (h) all
fees due its attorneys.  Seller shall pay:  (i) documentary transfer tax stamps;
(j) all fees due its attorneys; (k) the commission due Broker; (l) all costs
incurred in connection with causing the Title Company to remove any Required
Clearance Exceptions or to remove any other Title Objections to the extent
Seller elects to remove any such matter; and (m) one/half (½) of all closing or
escrow charges charged by Escrow Agent.  The obligations of the parties under
this Section 6.5 shall survive the Closing (and not be merged therein) or any
earlier termination of this Agreement.

 

6.6                               Lease Expenses.  Seller shall retain
responsibility for and shall pay when and as due all lease or apartment finder
fees and commissions payable with respect to Leases to tenants whose move-in
date occurred on or before the Closing Date.  Buyer shall be responsible for and
shall pay when and as due all lease or apartment finder fees and commissions
payable with respect to Leases to tenants whose move-in date occurred after the
Closing Date.  A list of the fore-going charges fees and commissions will be
reviewed and allocated by the parties as a Closing proration.

 

6.7                               Closing Proration Calculation; Delivery of
Operating and Other Financial Statements.

 

6.7.1                     Apportionment of Income and Expense.  At Closing,
notwithstanding anything to the contrary that may be contained in this
Agreement, apportionment of the items of income and expense described in
Section 6.1 and Section 6.3, shall be made solely as described in this
Section 6.7.  Within ninety (90) days following the

 

11

--------------------------------------------------------------------------------


 

Closing Date, the parties shall calculate the actual amounts of income and
expense described in Section 6.1 and Section 6.3 attributable to the month in
which Closing occurs and shall make a final adjustment of the estimated
proration made at Closing.  Any sum that may be owed by one party to the other
party as a result of such adjustment shall be paid by the owing party to the
other party within thirty (30) days after such final adjustment is made.

 

6.7.2                     Reconciliation.  To account for any adjustments made
at Closing pursuant to this ARTICLE 6 that prove to be incorrect (whether as a
result of an error in calculation or a lack of complete and accurate information
as of the time of initial adjustment), the parties shall make a final proration
one hundred eighty (180) days following the Closing Date, and the party in whose
favor any net error was made, shall pay to the other party the sum necessary to
correct such error within thirty (30) days after expiration of such one hundred
eighty (180) day period (except in the case of real estate property taxes, in
which case, such final proration and payment shall be made within thirty (30)
days after receipt of the final tax bill for Proratable Taxes or the disposition
of any appeal thereof).

 

6.7.3                     Survival.  The provisions of this Section 6.7 shall
survive the Closing and not be merged therein.

 

ARTICLE 7

 

CLOSING

 

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

 

7.1                               Closing Date.  Subject to Seller’s right to
extend the Closing as provided in this Agreement, Closing shall occur on the
Closing Date and shall be through escrow.  Time is of the essence with respect
to the Closing Date.

 

7.2                               Title Transfer and Payment of Purchase Price. 
Provided all conditions precedent to Seller’s obligations hereunder have been
satisfied, Seller agrees to convey the Property to Buyer against payment of the
Purchase Price as set forth below.  Provided all conditions precedent to Buyer’s
obligations hereunder have been satisfied, Buyer agrees to pay the amount
specified in ARTICLE 3 by wire transfer of immediately available funds to the
account or accounts designated by Seller for payment of the Purchase Price no
later than 1:00 p.m. E.D.S.T., as confirmed by transmittal to Seller of the
Federal Reserve Wire Reference Number for the transfer.

 

7.3                               Seller’s Closing Deliveries.  At Closing,
Seller shall deliver or cause to be delivered the following:

 

(a)                                 Deed.  A quitclaim deed for the Project
substantially in the form of Exhibit D attached hereto and incorporated herein
by this reference (the “Deed”) executed and acknowledged by Seller.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Bill of Sale.  A bill of sale for the
Project in the form of Exhibit E attached hereto and incorporated herein by this
reference (the “Bill of Sale”) executed by Seller.

 

(c)                                  Assignment of Leases.  An assignment and
assumption of Leases for the Project, in the form of Exhibit F attached hereto
and incorporated herein by this reference (the “Assignment of Leases”) executed
by Seller.

 

(d)                                 Assignment of Intangible Property.  An
assignment and assumption of the Contracts and the Other Property Rights for the
Project (to the extent the same are not transferred by the Deed, Bill of Sale or
Assignment of Leases) in the form of Exhibit G attached hereto and incorporated
herein by this reference (the “Assignment of Intangible Property”) executed by
Seller.

 

(e)                                  Notice to Tenants.  A single form letter
for the Project in the form of Exhibit H attached hereto and incorporated herein
by this reference, executed by Seller, duplicate copies of which shall be
delivered by Seller on the day of Closing to each tenant under the Leases.

 

(f)                                   Notice to Vendors.  A single form letter
for the Project in the form of Exhibit I attached hereto and incorporated herein
by this reference, executed by Seller, duplicate copies of which shall be sent
by Seller on or prior to Closing to each contractor under the Contracts.

 

(g)                                  Non-Foreign Status Affidavit.  A
non-foreign status affidavit for the Project in the form of Exhibit J attached
hereto and incorporated herein by this reference, as required by Section 1445 of
the Code, executed by Seller.

 

(h)                                 Evidence of Authority.  Documentation to
establish, to the Title Company’s reasonable satisfaction, the due authorization
of Seller’s execution of all documents contemplated by this Agreement.

 

(i)                                     Other Documents.  A closing statement
executed by Seller and such other documents as may be reasonably required by the
Title Company or as may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

(j)                                    Keys and Original Documents.  Keys, fob
passes or codes to all locks and security features on the Real Property in
Seller’s or Property Manager’s possession and originals or, if originals are not
available, copies, of all of the Property Documents, to the extent not
previously delivered to Buyer.

 

(k)                                 Consent of the MHPFB.  Written consent to
the sale of the Property from the MHPFB as required in Section 10(a) of the
Regulatory Agreement.

 

(l)                                     Easement Estoppel.  In addition, Seller
shall undertake commercially-reasonable efforts to obtain an estoppel from the
Lot 2 Owner described in Section 17 of that Restatement of Declaration and Grant
of Easements, Rights and Restrictions dated April 28, 2005, recorded at the
Massachusetts Essex County Registry of Deeds in Book 9483, Page 11.

 

13

--------------------------------------------------------------------------------


 

The items to be delivered by Seller in accordance with the terms of
Section 7.3(a) through (k) shall be delivered to Escrow Agent no later than
5:00 p.m. E.D.S.T. on the last business day prior to the Closing Date, and the
items to be delivered by Seller in accordance with the terms of
Section 7.3(j) shall be delivered outside of escrow and shall be deemed
delivered if the same are located at the Property on the Closing Date.

 

7.4                               Buyer’s Closing Deliveries.  At the Closing,
Buyer shall deliver or cause to be delivered the following:

 

(a)                                 Purchase Price.  The Purchase Price, as
adjusted for apportionments and other adjustments required under this Agreement,
plus any other amounts required to be paid by Buyer at Closing.

 

(b)                                 Assignment of Leases.  The Assignment of
Leases executed by Buyer.

 

(c)                                  Assignment of Intangible Property.  The
Assignment of Intangible Property executed by Buyer.

 

(d)                                 Buyer’s As-Is Certificate.  The certificate
of Buyer required under ARTICLE 5 hereof, as set forth in Exhibit C attached
hereto and incorporated herein.

 

(e)                                  Evidence of Authority.  Documentation to
establish, to the Title Company’s reasonable satisfaction, the due authorization
of Buyer’s acquisition of the Property and execution of all documents
contemplated by this Agreement.

 

(f)                                   Buyer’s Assumption of Obligations and
Duties Under the Regulatory Agreement.  A written statement from the Buyer
required under Section 10(a) of the Regulatory Agreement that the Buyer will
assume Seller’s obligations and duties under the Regulatory Agreement.

 

(g)                                  Other Documents.  A closing statement
executed by Buyer and such other documents as may be reasonably required by the
Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof, and the items to be delivered by Buyer in accordance with the terms of
Sections 7.4(b) — (f) shall be delivered to Escrow Agent no later than 5:00 p.m.
E.D.S.T. on the last business day prior to the Closing Date.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 8

 

CONDITIONS TO CLOSING

 

8.1                               Conditions to Seller’s Obligations.  Seller’s
obligation to close the Transaction is conditioned on all of the following, any
or all of which may be waived by Seller by an express written waiver, at its
sole option:

 

(a)                                 Representations True.  All representations
and warranties made by Buyer in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, as if made on and as of such
date except to the extent that they expressly relate to an earlier date;

 

(b)                                 Buyer’s Financial Condition.  No petition
shall have been filed by or against Buyer or an Affiliate under the Federal
Bankruptcy Code or any similar state or federal Law, whether now or hereafter
existing; and

 

(c)                                  Buyer’s Deliveries Complete.  Buyer shall
have delivered the funds required hereunder and all of the documents to be
executed by Buyer set forth in Section 7.4 and shall have performed all other
covenants, undertakings and obligations, and complied with all conditions
required by this Agreement, to be performed or complied with by Buyer at or
prior to the Closing.

 

8.2                               Conditions to Buyer’s Obligations.  Buyer’s
obligation to close the Transaction is conditioned on all of the following, any
or all of which may be waived by Buyer by an express written waiver, at its sole
option:

 

(a)                                 Representations True.  Subject to the
provisions of Section 9.3, all representations and warranties made by Seller in
this Agreement, as the same may be amended or modified as provided in
Section 9.3, shall be true and correct in all material respects on and as of the
Closing Date, as if made on and as of such date except to the extent that they
expressly relate to an earlier date;

 

(b)                                 Title Conditions Satisfied.  At the time of
the Closing, title to the Property shall be as required by ARTICLE 4 of this
Agreement; and

 

(c)                                  Seller’s Deliveries Complete.  Seller shall
have delivered all of the documents to be executed by Seller and other items
required pursuant to Section 7.3 and shall have performed all other covenants,
undertakings and obligations, and complied with all conditions required by this
Agreement, to be performed or complied with by Seller at or prior to the
Closing.

 

8.3                               Waiver of Failure of Conditions Precedent.  At
any time or times on or before the date specified for the satisfaction of any
condition, Seller or Buyer may elect in writing to waive the benefit of any such
condition set forth in Section 8.1 or Section 8.2, respectively.  By closing the
Transaction, Buyer shall be conclusively deemed to have waived the benefit of
any remaining unfulfilled conditions set forth in Section 8.2.  In the event any
of the conditions set forth in Section 8.1 or Section 8.2 are neither waived nor

 

15

--------------------------------------------------------------------------------


 

fulfilled, Seller or Buyer (as appropriate) may exercise such rights and
remedies, if any, that such party may have pursuant to the terms of ARTICLE 11
hereof.

 

8.4                               Approvals Not a Condition to Buyer’s
Performance.  Subject to Buyer’s right to terminate this Agreement prior to the
expiration of the Due Diligence Period in accordance with the terms of ARTICLE 5
hereof, Buyer acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Buyer’s ability to obtain any (a) governmental
or quasi-governmental approval of changes or modifications in use or zoning, or
(b) modification of any existing land use restriction, or (c) consents to
assignments of any service contracts, or (d) endorsements to the Owner’s Title
Policy, or (e) financing for acquisition of the Property.  Notwithstanding the
foregoing, delivery of the MHPFB consent listed in Section 7.3(k) is a condition
to Buyer’s performance.

 

ARTICLE 9

 

REPRESENTATIONS AND WARRANTIES

 

9.1                               Buyer’s Representations.  Buyer represents and
warrants to, and covenants with, Seller as follows:

 

9.1.1                     Buyer’s Authorization.  Buyer (a) was formed or
organized and is validly existing and in good standing under the laws of its
state of formation or organization and, prior to Closing, the state in which the
Property is located, (b) is authorized to consummate the Transaction and fulfill
all of its obligations hereunder and under all documents contemplated hereunder
to be executed by Buyer, and (c) has all necessary power to execute and deliver
this Agreement and all documents contemplated hereunder to be executed by Buyer,
and to perform all of its obligations hereunder and thereunder.  This Agreement
and all documents contemplated hereunder to be executed by Buyer have been duly
authorized by all requisite partnership, corporate or other required action on
the part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms.  Neither the execution
and delivery of this Agreement and all documents contemplated hereunder to be
executed by Buyer, nor the performance of the obligations of Buyer hereunder or
thereunder, will result in the violation of any Law or any provision of the
organizational documents of Buyer or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Buyer is bound.

 

9.1.2                     Buyer’s Financial Condition.  No petition has been
filed by or against Buyer or an Affiliate under the Federal Bankruptcy Code or
any similar state or federal Law.

 

9.2                               Seller’s Representations.  Seller represents
and warrants to Buyer as follows:

 

9.2.1                     Seller’s Authorization.  Seller (a) was formed and is
validly existing and in good standing under the laws of its state of formation
and the state in which the Property is located, (b) is authorized to consummate
the Transaction and fulfill all of its obligations hereunder and under all
documents contemplated hereunder to

 

16

--------------------------------------------------------------------------------


 

be executed by Seller, and (c) has all necessary power to execute and deliver
this Agreement and all documents contemplated hereunder to be executed by
Seller, and to perform all of its obligations hereunder and thereunder.  This
Agreement and all documents contemplated hereunder to be executed by Seller have
been duly authorized by all requisite partnership, corporate or other required
action on the part of Seller and are the valid and legally binding obligation of
Seller, enforceable in accordance with their respective terms.  Neither the
execution and delivery of this Agreement and all documents contemplated
hereunder to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder, will result in the violation of any Law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound.

 

9.2.2                     Litigation.  Except as listed in Exhibit L attached
hereto and incorporated herein by this reference, Seller has not received any
written notice of any current or pending litigation against Seller which would,
in the reasonable judgment of Seller, if determined adversely to Seller,
materially and adversely affect Buyer or the Property following the Closing.

 

9.2.3                     Contracts.  As of the date of this Agreement, Seller
has not entered into any contracts or agreements for services (including
equipment leases) to or for the Property which will be binding upon Buyer after
the Closing, other than the Contracts listed in Exhibit B attached hereto.

 

9.2.4                     Leases.  As of the date of this Agreement, Seller has
not entered into any Leases other than the Leases listed on Exhibit O attached
hereto.  The rent roll set forth in Exhibit O is true, accurate and complete in
all material respects.

 

9.2.5                     Violations.  Except for violations cured or remedied
on or before the date hereof and except as listed in Exhibit L attached hereto,
as of the date of this Agreement, Seller has not received any written notice
from any governmental authority of any violation of any Law or change in zoning
applicable to the Property.

 

9.2.6                     Personal Property.  The Personal Property is free and
clear of liens, security interests and other encumbrances (except for any
Personal Property subject to equipment leases that are listed on Exhibit B).

 

9.2.7                     Pending Condemnation.  Except as listed in Exhibit L,
Seller has not been served with legal process in connection with any pending
condemnation proceeding with respect to the Property.

 

9.2.8                     Executive Order 13224.  Neither Buyer, nor any
assignee of Buyer, nor any Person holding any legal or beneficial interest
whatsoever in Buyer, or in any assignee of Buyer, is included in, owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
Persons referred to or described in

 

17

--------------------------------------------------------------------------------


 

Executive Order 13224 — Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended.

 

9.3                               General Provisions.

 

9.3.1                     No Representation as to Leases.  Seller does not
represent or warrant that any particular Lease or Leases will be in force or
effect on the Closing Date or that the tenants will have performed their
obligations thereunder, and none of the foregoing shall be conditions precedent
to Buyer’s obligations hereunder.

 

9.3.2                     Definition of “Seller’s Knowledge” and “Written
Notice” to Seller.  All references in this Agreement to “Seller’s knowledge” or
words of similar import shall refer only to the conscious actual knowledge of
the Designated Representative and shall not be construed to refer to the
knowledge of any other member, officer, director, shareholder, employee, agent,
property manager or representative of Seller, its partners or members
(including, without limitation, Seller’s counsel and Broker), or of any
affiliate of any of the foregoing, or to impose or have imposed upon the
Designated Representative any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including without limitation the
Documents or the contents of files maintained by the Designated Representative. 
There shall be no personal liability on the part of the Designated
Representative arising out of any representations or warranties made herein. 
All references herein to “written notice” having been given to Seller shall
include only those notices received at the Property by Seller’s property
manager.

 

9.3.3                     Seller’s Representations Deemed Modified.  To the
extent that Buyer knows or is Deemed to Know prior to the expiration of the Due
Diligence Period that Seller’s representations and warranties are inaccurate,
untrue or incorrect in any way, such representations and warranties shall be
deemed modified to reflect Buyer’s knowledge or deemed knowledge, as the case
may be.

 

9.3.4                     Seller’s Recertification of Seller’s Warranties.  At
Closing, Seller shall remake Seller’s Warranties as of the date of Closing (with
such modifications as may be required to reflect any changes in the matters
represented by Seller), which remade Seller’s Warranties shall be subject to
Section 9.3.1, Section 9.3.2 and Section 9.3.3.

 

9.3.5                     Notice of Breach; Seller’s Right to Cure.  If after
the expiration of the Due Diligence Period but prior to the Closing, Buyer or
any Buyer’s Representative obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Buyer shall give Seller written notice
thereof within five (5) business days of obtaining such knowledge (but, in any
event, prior to the Closing).  If at or prior to the Closing, Seller obtains
actual knowledge that any of the representations or warranties made herein by
Seller are untrue, inaccurate or incorrect in any material respect, Seller shall
give Buyer written notice thereof within five

 

18

--------------------------------------------------------------------------------


 

(5) business days of obtaining such knowledge (but, in any event, prior to the
Closing).  In either such event, Seller shall have the right (but not the
obligation except to the extent required by Section 10.2.5 hereof) to cure such
misrepresentation or breach and shall be entitled to a reasonable extension of
the Closing (not to exceed sixty (60) days) for the purpose of such cure. 
Subject to performance of Seller’s obligations set forth in Section 10.2.5
hereto, if Seller is unable or unwilling to so cure any misrepresentation or
breach of warranty, then Buyer, as its sole remedy for any and all such
materially untrue, inaccurate or incorrect representations or warranties, shall
elect either:  (a) to waive such misrepresentations or breaches of
representations and warranties and consummate the Transaction without any
reduction of or credit against the Purchase Price; or (b) to terminate this
Agreement in its entirety by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, the Deposit shall be returned
to Buyer and, thereafter, neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.  If any
such representation or warranty is untrue, inaccurate or incorrect but is not
untrue, inaccurate or incorrect in any material respect, Buyer shall be deemed
to waive such misrepresentation or breach of warranty and Buyer shall be
required to consummate the Transaction without any reduction of or credit
against the Purchase Price.  The untruth, inaccuracy or incorrectness of a
representation or warranty shall be deemed material only if Buyer’s aggregate
damages resulting from the untruth, inaccuracy or incorrectness of any of the
representations or warranties exceed, or are reasonably estimated to exceed,
Twenty-five Thousand Dollars ($25,000.00) (the “Materiality Threshold”).

 

9.3.6                     Survival; Limitation on Seller’s Liability.  The
representations and warranties made by Seller in Section 9.2 shall survive the
Closing and not be merged therein for a period of one-hundred and eighty (180)
days (the “Claims Survival Period”), and Seller shall only be liable to Buyer
hereunder for a breach of a representation and warranty made herein or in any of
the documents executed by Seller at the Closing with respect to which a claim is
made by Buyer against Seller on or before the expiration of the Claims Survival
Period.  Anything in this Agreement to the contrary notwithstanding, the Maximum
Aggregate Liability of Seller for Seller’s breaches of representations and
warranties herein or in any documents executed by Seller at Closing shall be
limited to Two Hundred Thousand Dollars ($200,000.00) as set forth in
Section 14.15 hereof.  Notwithstanding the foregoing, however, if the Closing
occurs, Buyer hereby expressly waives, relinquishes and releases any right or
remedy available to it at law, in equity, under this Agreement or otherwise to
make a claim against Seller for damages that Buyer may incur, or to rescind this
Agreement and the Transaction, as the result of any of Seller’s representations
or warranties being untrue, inaccurate or incorrect if (a) Buyer knew or is
Deemed to Know that such representation or warranty was untrue, inaccurate or
incorrect at the time of the Closing, or (b) Buyer’s damages as a result of such
representations or warranties being untrue, inaccurate or incorrect are less
than, or are reasonably estimated to

 

19

--------------------------------------------------------------------------------


 

aggregate less than, the Materiality Threshold of Twenty-Five Thousand Dollars
($25,000.00).

 

ARTICLE 10

 

COVENANTS

 

10.1                        Buyer’s Covenants.  Buyer hereby covenants as
follows:

 

10.1.1              Buyer’s Indemnity; Delivery of Reports.  Buyer hereby agrees
to indemnify, defend, and hold Seller and each of the other Seller Parties free
and harmless from and against any and all Losses arising out of or resulting
from the breach by Buyer of the terms of the Access Agreement, which indemnity
shall survive the Closing (and not be merged therein) or any earlier termination
of this Agreement.  Buyer shall deliver promptly to Seller, at Seller’s request,
copies of all third-party reports commissioned by or on behalf of Buyer
evidencing the results of its Due Diligence.

 

10.1.2              Buyer shall use its best efforts to obtain any consents or
approvals it is required to obtain from the MHPFB in this Agreement and shall
use its best efforts to assist Seller in obtaining any similar consents and
approvals required to be obtained by Seller hereunder.

 

10.2                        Seller’s Covenants.  Seller hereby covenants as
follows:

 

10.2.1              Contracts.  Without Buyer’s prior consent, which consent
shall not be unreasonably withheld, between the expiration of the Due Diligence
Period and the Closing Date, Seller shall not extend, renew, replace or modify
any Contract unless such contract (as so extended, renewed, replaced or
modified) is terminable by the owner of the Property without penalty on not more
than thirty (30) days’ advance notice, or is entered into in the ordinary course
of business, in accordance with past practices, and is for a term of less than
one (1) year.  In any event, Seller shall assign to Buyer at Closing all of
Seller’s rights under (i) an existing service contract with Otis Elevator
Company and (ii) those of the Contracts that Buyer notifies Seller in writing on
or before expiration of the Due Diligence Period that Buyer wishes to have
assigned to it, unless Seller is relieved of any obligation to make such
assignment by a provision hereof; and Seller shall cause to be cancelled at
Closing all other Contracts.

 

10.2.2              Maintenance of Property.  Except to the extent Seller is
relieved of such obligations by ARTICLE 12 hereof, between the expiration of the
Due Diligence Period and the Closing Date, Seller shall maintain and keep the
Property in a manner consistent with Seller’s past practices with respect to the
Property.

 

10.2.3              Termination of Management Agreement.  As of the Closing
Date, Seller shall terminate and satisfy all obligations of Owner under Seller’s
property management agreement.  Seller and Property Manager shall have the right
to remove all furniture, equipment, supplies and other tangible Personal
Property

 

20

--------------------------------------------------------------------------------


 

from the office maintained by Property Manager, together with all of their
proprietary software and licensed software from computers at the Property.

 

10.2.4              Leasing.  Pending Closing, Seller may continue to lease
vacant residential units at the Property in accordance with Seller’s business
judgment, including, without limitation, adjustment of lease offering terms to
respond to market conditions.

 

10.2.5              Lease Enforcement.  Seller shall have the right, but not the
obligation, to enforce the rights and remedies of the landlord under any Lease
by summary proceedings or otherwise (including, without limitation, the right to
remove any tenant), and to apply all or any portion of any security deposits
then held by Seller toward any loss or damage incurred by Seller by reasons of
any defaults by tenants, and the exercise of any such rights or remedies shall
not affect the obligations of Buyer under this Agreement in any manner or
entitle Buyer to a reduction in, or credit or allowance against, the Purchase
Price or give rise to any other claim on the part of Buyer.

 

10.2.6              Seller shall use its best efforts to assist Buyer in
obtaining any consents or approvals Buyer is required to obtain from the MHPFB
in this Agreement.

 

10.3                        Mutual Covenants.

 

10.3.1              Confidentiality.  The Access Agreement is hereby
incorporated in this Agreement by reference and Seller and Buyer agree to
continue to be bound by the terms thereof binding on such parties.

 

10.3.2              Publicity.  Seller and Buyer each hereby covenant that: 
(a) prior to Closing, neither Seller nor Buyer, nor any of their respective
Representatives, consultants or affiliates shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law, and (b) after the
Closing, any Release issued by either Seller or Buyer, or any of their
respective Representative, consultants or affiliates that provides more
information than would be available in the public records as a result of the
Closing shall be subject to the review and approval of both parties (which
approval shall not be unreasonably withheld).  If either Seller or Buyer is
required by applicable Law to issue a Release, such party shall, at least two
(2) business days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party for its review.  As used herein, the term
“Release” shall mean any press release or public statement with respect to the
Transaction or this Agreement.

 

10.3.3              Broker.  Seller and Buyer expressly acknowledge that Broker
has acted as Seller’s exclusive broker with respect to the Transaction and with
respect to this Agreement and that Seller shall pay any brokerage commission due
to Broker in accordance with the separate agreement between Seller and Broker. 
Seller agrees to hold Buyer harmless and indemnify Buyer from and against any
and all Losses suffered or incurred by Buyer as a result of any claims by any
party claiming to

 

21

--------------------------------------------------------------------------------


 

have represented Seller as broker in connection with the Transaction.  Buyer
agrees to hold Seller harmless and indemnify Seller from and against any and all
Losses suffered or incurred by Seller as a result of any claims by any party
(other than Broker) claiming to have represented Buyer as broker in connection
with the Transaction.

 

10.3.4              Tax Protests; Tax Refunds and Credits.  Seller shall have
the right to continue and to control the progress of and to make all decisions
with respect to any contest of Taxes and real estate taxes for the Property for
all prior Tax Years.  Buyer shall have the right to control the progress of and
to make all decisions with respect to any tax contest of the real estate taxes
and personal property taxes for the Property due and payable in all Tax Years
after the Tax Year in which the Closing occurs.  Either Seller or Buyer may
require a contest of the Taxes, but Seller shall control any such process as
above provided.  All real estate tax refunds and credits received after Closing
with respect to the Property shall be applied in the following order of
priority:  first, to pay the costs and expenses (including reasonable attorneys’
fees and expenses) incurred in connection with obtaining such tax refund or
credit; and second, apportioned between Buyer and Seller as follows:

 

(a)                                 with respect to any refunds or credits
attributable to the Taxes, such refunds and credits shall be apportioned between
Buyer and Seller in proportion to the number of days in such Tax Year that each
party owned the Property (with title to the Property being deemed to have passed
as of the Cut-Off Time);

 

(b)                                 with respect to any refunds or credits
attributable to real estate taxes assessed for any Tax Year prior to the Tax
Year in which the Closing occurs, Seller shall be entitled to the entire refunds
and credits; and

 

(c)                                  with respect to any refunds or credits
attributable to real estate taxes assessed for any Tax Year after the Tax Year
in which the Closing occurs, Buyer shall be entitled to the entire refunds and
credits.

 

10.4                        Survival.  The provisions of this ARTICLE 10 shall
survive the Closing (and not be merged therein) or earlier termination of this
Agreement.

 

ARTICLE 11

 

DEFAULT

 

11.1                        Buyer’s Default.  If, on or before the Closing Date,
(i) Buyer is in default of any of its obligations hereunder, or (ii) the Closing
otherwise fails to occur by reason of Buyer’s failure or refusal to perform its
obligations hereunder, then Seller may elect, as its sole and exclusive remedy,
either to:  (a) terminate this Agreement in its entirety by written notice to
Buyer; or (b) waive the condition and proceed to close the Transaction.  If this
Agreement is so terminated, then Seller shall be entitled to retain the Deposit
as

 

22

--------------------------------------------------------------------------------


 

liquidated damages, and thereafter neither party to this Agreement shall have
any further rights or obligations hereunder other than any arising under any
section or provision herein that expressly provides that it survives the
termination of this Agreement.

 

11.2                        Seller’s Default.  If, on or before the Closing
Date, (i) Seller is in default of any of its obligations hereunder, or (ii)  the
Closing otherwise fails to occur by reason of Seller’s failure or refusal to
perform its obligations hereunder in a prompt and timely manner, then Buyer may
elect, as its sole and exclusive remedy, to:  (a) terminate this Agreement in
its entirety by written notice to Seller, promptly after which the Deposit shall
be returned to Buyer, and thereafter neither party to this Agreement shall have
any further rights or obligations hereunder other than any arising under any
section or provision herein that expressly provides that it survives the
termination of this Agreement; or (b) waive the condition and proceed to close
the Transaction; or (c) seek specific performance of this Agreement by Seller,
Buyer specifically acknowledging that Buyer shall have no right to damages
pursuant to this Section 11.2 or otherwise under this Agreement.  As a condition
precedent to exercise by Buyer of any right Buyer may have to bring an action
for specific performance hereunder, Buyer must commence such an action within
thirty (30) days after the occurrence of Seller’s default.  Buyer agrees that
its failure timely to commence such an action for specific performance within
such thirty (30) day period shall be deemed a waiver by Buyer of its right to
commence an action for specific performance. Seller and Buyer expressly
acknowledge that a breach of any of Seller’s Warranties arising prior to the
Closing Date shall not constitute a “default”  for purposes of this Section 11.2
and that any such breach shall be modified by Section 9.3.3,  as applicable, 
and subject to Section 9.3.5 above.

 

ARTICLE 12

 

CONDEMNATION/CASUALTY

 

12.1                        Condemnation.

 

12.1.1              Right to Terminate.  If, prior to the Closing Date, all or
any significant portion (as hereinafter defined) of the Project is taken by
eminent domain (or is the subject of a pending taking in which Seller has been
served with legal process, but which has not yet been consummated), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof,
and, thereafter, either Buyer or Seller shall have the right to terminate this
Agreement in its entirety by giving written notice to the other no later than
ten (10) days after the giving of Seller’s notice, and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer or Seller to make
such election.  The failure by Buyer and Seller to so elect in writing to
terminate this Agreement within such ten (10) day period shall be deemed an
election not to terminate this Agreement.  For purposes hereof, a “significant
portion” of the Project shall mean any interest in the Project except a de
minimis interest the taking of which has no material effect on the use or
operation of such Project.

 

23

--------------------------------------------------------------------------------


 

12.1.2              Assignment of Proceeds.  If (a) neither Seller nor Buyer
elects to terminate this Agreement as aforesaid if all or any significant
portion of the Property is taken, or (b) a portion of the Property not
constituting a significant portion of the Property is taken or becomes subject
to a pending taking by eminent domain, there shall be no abatement of the
Purchase Price; provided, however, that, at the Closing, Seller shall pay to
Buyer the amount of any award for or other proceeds on account of such taking
which have been actually paid to Seller prior to the Closing Date as a result of
such taking (less all costs and expenses, including attorneys’ fees and costs,
incurred by Seller as of the Closing Date in obtaining payment of such award or
proceeds) and, to the extent such award or proceeds have not been paid, Seller
shall assign to Buyer at the Closing (without recourse to Seller) the rights of
Seller to, and Buyer shall be entitled to receive and retain, all awards for the
taking of the Property or such portion thereof.

 

12.2                        Destruction or Damage.  In the event any portion of
the Project is damaged or destroyed by casualty prior to the Closing Date,
Seller shall notify Buyer in writing of such fact promptly after obtaining
knowledge thereof.  If any such damage or destruction (a) is an insured casualty
and (b) would cost less than five percent (5%) of the Purchase Price to repair
or restore (a “Non-Material Casualty”), then this Agreement shall remain in full
force and effect and Buyer shall acquire the Property upon the terms and
conditions set forth herein.  In such event, Buyer shall receive a credit
against the Purchase Price equal to the deductible amount applicable under
Seller’s casualty policy less all costs and expenses, including attorneys’ fees
and costs, incurred by Seller as of the Closing Date in connection with the
negotiation and/or settlement of the casualty claim with the insurer (the
“Realization Costs”), and Seller shall assign to Buyer all of Seller’s right,
title and interest in and to all proceeds of insurance on account of such damage
or destruction.  In the event the Project is damaged or destroyed prior to the
Closing Date by a casualty that is not a Non-Material Casualty, then,
notwithstanding anything to the contrary set forth above in this section, Buyer
shall have the right, at its option, to terminate this Agreement in its
entirety.  Buyer shall have thirty (30) days after Seller notifies Buyer that a
casualty has occurred to make such election by delivery to Seller of a written
election notice (the “Election Notice”), and the Closing Date shall be extended,
if necessary, to provide sufficient time for Buyer to make such election.  The
failure by Buyer to deliver the Election Notice within such thirty (30) day
period shall be deemed an election not to terminate this Agreement.  In the
event Buyer elects not to terminate this Agreement as set forth above, this
Agreement shall remain in full force and effect, Seller shall assign to Buyer
all of Seller’s right, title and interest in and to any and all proceeds of
insurance on account of such damage or destruction, if any, and, if the casualty
was an insured casualty, Buyer shall receive a credit against the Purchase Price
equal to the deductible or self-insured amount (less the Realization Costs)
under Seller’s casualty insurance policy.

 

12.3                        Insurance.  Seller shall maintain the property
insurance coverage currently in effect for the Property through the Closing
Date.

 

12.4                        Effect of Termination.  If this Agreement is
terminated pursuant to Section 12.1 or Section 12.2, the Deposit, subject to,
and except as otherwise provided in Section 3.1 above, shall be returned to
Buyer.  Upon such refund, this Agreement shall terminate in

 

24

--------------------------------------------------------------------------------


 

its entirety and neither party to this Agreement shall have any further rights
or obligations hereunder other than any arising under any section herein which
expressly provides that it shall survive the termination of this Agreement.

 

12.5                        Waiver.  The provisions of this ARTICLE 12 supersede
the provisions of any applicable Laws with respect to the subject matter of this
ARTICLE 12.

 

ARTICLE 13

 

ESCROW

 

The Deposit and any other sums which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), together with all interest
earned thereon, shall be held by the Escrow Agent, in trust, and disposed of
only in accordance with the following provisions:

 

(a)                                 The Escrow Agent shall invest the Escrow
Deposits in government insured interest-bearing instruments satisfactory to both
Buyer and Seller, shall not commingle the Escrow Deposits with any funds of the
Escrow Agent or others, and shall promptly provide Buyer and Seller with
confirmation of the investments made.

 

(b)                                 If the Closing occurs, the Escrow Agent
shall deliver the Escrow Deposits to, or upon the instructions of, Seller on the
Closing Date.

 

(c)                                  If for any reason the Closing does not
occur, the Escrow Agent shall deliver the Escrow Deposits and all interest
earned thereon to Seller or Buyer only upon receipt of a written demand therefor
from such party, subject to the following provisions of this ARTICLE 13(c).  If
for any reason the Closing does not occur and either party makes a written
demand upon the Escrow Agent for payment of the Escrow Deposits and the interest
earned thereon, the Escrow Agent shall give written notice to the other party of
such demand.  If the Escrow Agent does not receive a written objection from the
other party to the proposed payment within ten (10) days after the giving of
such notice, the Escrow Agent is hereby authorized to make such payment.  If the
Escrow Agent does receive such written objection within such period, the Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.

 

(d)                                 The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for its negligent acts
and for any loss, cost or expense incurred by Seller or Buyer resulting from the
Escrow Agent’s mistake of law respecting the Escrow Agent’s scope or nature of
its duties.  Seller and Buyer shall jointly and severally indemnify and hold the
Escrow Agent harmless from and against all Losses

 

25

--------------------------------------------------------------------------------


 

incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

 

(e)                                  Buyer shall pay any income taxes on any
interest earned on the Escrow Deposits.  Buyer represents and warrants to the
Escrow Agent that its taxpayer identification number is                     .

 

(f)                                   The Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Escrow Agent has received and shall hold the Escrow Deposits
and the interest earned thereon, in escrow, and shall disburse the Escrow
Deposits, and the interest earned thereon, pursuant to the provisions of this
ARTICLE 13.

 

ARTICLE 14

 

MISCELLANEOUS

 

14.1                        Assignment.  Buyer shall not assign this Agreement
or its rights hereunder to any individual or entity, except an affiliate of
Buyer, without the prior written consent of Seller, which consent Seller may
grant or withhold in its sole discretion, and any such assignment shall be null
and void ab initio.  In the event of any permitted assignment by Buyer, any
assignee shall assume any and all obligations and liabilities of Buyer under
this Agreement but, notwithstanding such assumption, Buyer shall continue to be
liable hereunder, and Buyer shall provide Seller written notice and a copy of
such assignment at least five (5) business days before Closing.

 

14.2                        Designation Agreement.  Section 6045(e) of the Code
and the regulations promulgated thereunder (herein collectively called the
“Reporting Requirements”) require an information return to be made to the United
States Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the Transaction.  Escrow Agent (“Agent”) is either:  (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements); or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements).  Accordingly:

 

(a)                                 Agent is hereby designated as the “Reporting
Person” (as defined in the Reporting Requirements) for the Transaction.  Agent
shall perform all duties that are required by the Reporting Requirements to be
performed by the Reporting Person for the Transaction.

 

(b)                                 Seller and Buyer shall furnish to Agent, in
a timely manner, any information requested by Agent and necessary for Agent to
perform its duties as Reporting Person for the Transaction.

 

(c)                                  Agent hereby requests Seller to furnish to
Agent Seller’s correct taxpayer identification number.  Seller acknowledges that
any failure by Seller to provide

 

26

--------------------------------------------------------------------------------


 

Agent with Seller’s correct taxpayer identification number may subject Seller to
civil or criminal penalties imposed by law.  Accordingly, Seller hereby
certifies to Agent, under penalties of perjury, that Seller’s correct taxpayer
identification number is 20-1345501.

 

(d)                                 Each of the parties hereto shall retain this
Agreement for a period of four (4) years following the calendar year during
which the Closing occurs.

 

14.3                        Survival/Merger.  Except for the provisions of this
Agreement which are explicitly stated to survive the Closing, (a) none of the
terms of this Agreement shall survive the Closing, and (b) the delivery of the
Deed and any other documents and instruments by Seller and the acceptance
thereof by Buyer shall effect a merger and be deemed the full performance and
discharge of every obligation on the part of Buyer and Seller to be performed
hereunder.

 

14.4                        Integration; Waiver.  This Agreement, together with
the Exhibits hereto, embodies and constitutes the entire understanding among the
parties with respect to the Transaction, and all prior agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement.  Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.  No waiver by any party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

 

14.5                        Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the Laws of the Commonwealth of Massachusetts.

 

14.6                        Captions Not Binding; Exhibits.  The captions in
this Agreement are inserted for reference only and in no way define, describe or
limit the scope or intent of this Agreement or of any of the provisions hereof. 
All Exhibits attached hereto shall be incorporated by reference as if set out
herein in full.

 

14.7                        Binding Effect.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

14.8                        Severability.  If any term or provision of this
Agreement or the application thereof to any Persons or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of this Agreement or the
application of such term or provision to Persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforced to the fullest extent permitted by law.

 

14.9                        Notices.  Any notice, request, demand, consent,
approval and other communications under this Agreement shall be in writing, and
shall be deemed duly given or made at the time and on the date when received by
facsimile (provided that the sender of such communication shall send a copy of
such communication to the appropriate parties within

 

27

--------------------------------------------------------------------------------


 

one (1) business day of such facsimile) or when personally delivered as shown on
a receipt therefor (which shall include delivery by a nationally recognized
overnight delivery service) or upon receipt (or refusal of delivery) after being
mailed by prepaid certified mail, return receipt requested, to the address for
each party set forth below.  Any party, by written notice to the other in the
manner herein provided, may designate an address different from that set forth
below.

 

IF TO BUYER:

 

Hamilton Green Apartments, LLC

c/o The Hamilton Company Inc.

39 Brighton Avenue

Boston, MA  02134

Attention:  Carl A. Valeri, President

Telephone:  (617) 783-0039

Facsimile:  (617) 783-0568

 

WITH A COPY TO:

 

Saul Ewing LLP

131 Dartmouth Street, Suite 501

Boston, MA  02116

Attn:  Sally E. Michael, Esq.

Telephone:  (617) 723-3300

Facsimile:  (617) 723-4151

 

IF TO SELLER:

 

Windsor Green at Andover LLC

c/o GID

125 High Street, High Street Tower, 27th Floor

Boston, MA  02110

Attention:  Christina Reale, Asset Manager and Assistant Vice President

Telephone:  (617) 854-6652

Facsimile:  (617) 589-9504

 

28

--------------------------------------------------------------------------------


 

WITH A COPY TO:

 

GID

125 High Street

High Street Tower, 27th Floor

Boston, MA  02110

Attention:  Robert S. Farrington, Jr., Esq., Senior Vice President, Legal

Telephone:  (617) 854-6694

Facsimile:  (617) 557-1429

 

IF TO ESCROW AGENT:

 

Commonwealth Land Title Insurance Company

131 Dartmouth Street, Suite 501

Boston, MA  02116

Attention:  William Bonaccorso

Telephone:  (617) 912-0956

Facsimile:  (617) 367-3417

 

14.10                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
counterparts taken together shall constitute one and the same agreement.

 

14.11                 No Recordation.  Seller and Buyer each agrees that neither
this Agreement nor any memorandum or notice hereof shall be recorded, and Buyer
agrees:  (a) not to file any notice of pendency or other instrument (other than
a judgment) against the Property or any portion thereof in connection herewith;
and (b) to indemnify Seller against all Losses incurred by Seller by reason of
the filing by Buyer of such notice of pendency or other instrument.

 

14.12                 Additional Agreements; Further Assurances.  Subject to the
terms and conditions herein provided, each of the parties hereto shall execute
and deliver such documents as the other party shall reasonably request in order
to consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

 

14.13                 Construction.  The parties acknowledge that each party and
its counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendment hereof or Exhibit hereto.

 

14.14                 Business Day.  As used herein, the term “business day”
shall mean any day other than a Saturday, Sunday or any federal or Commonwealth
of Massachusetts holiday.  If any period expires on a day which is not a
business day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a business

 

29

--------------------------------------------------------------------------------


 

day, such period shall expire or such event or condition shall occur or be
fulfilled, as the case may be, on the next succeeding business day.

 

14.15                 Maximum Aggregate Liability.  Prior to Closing, the
liabilities of the parties shall be governed by Section 9.3.3, Section 9.3.5 and
ARTICLE 11 hereof, as applicable.  Once Closing has occurred, notwithstanding
any provision to the contrary contained in this Agreement or any documents
executed by Seller pursuant hereto or in connection herewith, the maximum
aggregate liability of Seller and the Seller Parties, and the maximum aggregate
amount which may be awarded to and collected by Buyer, in connection with the
Transaction or the Property, under this Agreement and under any and all
documents executed pursuant hereto or in connection herewith (including, without
limitation, in connection with the breach of any of Seller’s Warranties or any
other representations or covenants under this Agreement made by Seller for which
a claim is timely made by Buyer) shall not exceed Two Hundred Thousand Dollars
($200,000.00) in actual damages suffered by Buyer arising directly as a result
of such breach by Seller, the parties agreeing that Seller shall have no
liability whatsoever for matters waived by Buyer pursuant to Section 9.3.6
hereof or for consequential or punitive damages, and no claim may be made by
Buyer unless Buyer’s damages are reasonably estimated to aggregate more than the
Materiality Threshold of Twenty-Five Thousand Dollars ($25,000.00).  The
provisions of this section shall survive the Closing (and not be merged therein)
or any earlier termination of this Agreement.  Any claim by Buyer against Seller
as described in this Section 14.15 must be made by notice to Seller given prior
to the expiration of the Claims Survival Period.

 

14.16                 JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE
RELATIONSHIP OF BUYER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY
IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
COUNTY OF ESSEX, COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF MASSACHUSETTS, AND (B) WAIVES ANY OBJECTION WHICH IT
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.

 

14.17                 WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY
JURY IN ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER.

 

14.18                 Facsimile Signatures.  Signatures to this Agreement
transmitted by telecopy shall be valid and effective to bind the party so
signing.  Each party agrees to promptly deliver an execution original of this
Agreement with its actual signature to the other party, but a

 

30

--------------------------------------------------------------------------------


 

failure to do so shall not affect the enforceability of this Agreement, it being
expressly agreed that each party to this Agreement shall be bound by its own
telecopied signature and shall accept the telecopied signature of the other
party to this Agreement.

 

14.19                 Riders.  Any riders attached to this Agreement are
incorporated in this Agreement by reference.

 

14.20                 Attorneys’ Fees.  Should either party employ attorneys to
enforce any of the provisions hereof, the party against whom any final judgment
is entered agrees to pay the prevailing party all reasonable costs, charges and
expenses, including attorneys’ fees and expenses and court costs, expended or
incurred in connection therewith.

 

14.21                 Windsor.  There is expressly excluded from the
Transaction:  (i) the names “Windsor”, “Windsor Communities” and any variation
thereof; (ii) all computers used in connection with the operation of the
Property and all computer software; (iii) all operating and marketing materials,
records and reports which are proprietary to the operation and management of the
Property by Windsor Property Management Company; and (iv) any text, graphics,
artwork or photographs of the exterior or interior of the Property located at
[www.windsorcommunities/apartments/boston/andover/].  Buyer shall temporarily
cover all signage from the Property utilizing or containing the name Windsor
within two (2) business days of Closing.  Buyer shall permanently remove all
signage from the Property utilizing or containing “Windsor” within thirty (30)
days after the Closing Date, failing which Seller may remove all such signage,
at Buyer’s expense, upon fifteen (15) days’ prior written notice.  The
provisions of this Section 14.21 shall survive the Closing.

 

14.22                 Exchange Transaction.  Buyer and Seller agree to cooperate
with each other so that Seller may dispose of the Property and/or Buyer may
acquire the Buyer in a transaction intended to qualify in whole or in part as a
tax deferred exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended.  Such cooperation shall include, but not be limited to,
executing and delivering any and all documents required by the exchange trustee
or intermediary; provided, however, that the non-exchanging party shall not be
required to incur any additional expense other than to de minimis extent (unless
the exchanging party agrees to reimburse the non-exchanging party for same at
the Closing) or liability as a result of such cooperation, exchange or
assignment.

 

[SIGNATURE PAGE FOLLOWS]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

 

 

SELLER:

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a

 

Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUYER:

 

 

 

HAMILTON GREEN APARTMENTS, LLC, a
Massachusetts limited liability company

 

 

 

By:

NewReal, Inc., a Massachusetts corporation,

 

 

its Manager

 

 

 

 

 

By:

 

 

 

Name:

Ronald Brown

 

 

Title:

President

 

32

--------------------------------------------------------------------------------


 

AGREEMENT OF ESCROW AGENT

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of ARTICLE 13 and Section 14.2.

 

 

COMMONWEALTH LAND TITLE
INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

33

--------------------------------------------------------------------------------


 

Schedule 1

 

Index of Defined Terms

 

Term

 

Reference

Additional Deposit

 

3.1

Agent

 

14.2

Agreement

 

Introductory Paragraph

Assignment of Intangible Property

 

7.3(d)

Assignment of Leases

 

7.3(c)

Bill of Sale

 

7.3(b)

Broker

 

Article 1

business day

 

14.14

Buyer

 

Introductory Paragraph

Buyer’s Representative

 

Article 1

Buyer’s Work

 

5.3

Claims Survival Period

 

9.3.6

Closing

 

Article 1

Closing Date

 

Article 1

Code

 

Article 1

Confidentiality Agreement

 

Article 1

Contracts

 

Article 1

Cut-Off Time

 

Article 6

Deed

 

7.3(a)

Deemed to Know

 

Article 1

Deposit

 

3.1

Designated Representative

 

Article 1

Documents

 

Article 1

Due Diligence

 

Article 1

Due Diligence Period

 

Article 1

Election Notice

 

12.2

Escrow Agent

 

Article 1

Escrow Deposits

 

Article 13

Governmental Authority

 

5.3

Initial Deposit

 

3.1

Laws

 

Article 1

Leases

 

Article 1

Losses

 

5.3

Materiality Threshold

 

9.3.5

Non-Material Casualty

 

12.2

Other Exceptions

 

4.1.1

Other Property Rights

 

Article 1

Owner’s Title Policy

 

4.2

Permitted Exceptions

 

Article 1

Person

 

Article 1

Personal Property

 

Article 1

Proceedings

 

14.16

 

S1-1

--------------------------------------------------------------------------------


 

Term

 

Reference

Project

 

Article 1

Property

 

Article 1

Property Documents

 

Article 1

Property Manager

 

Article 1

Purchase Price

 

Article 3

Real Property

 

Article 1

Realization Costs

 

12.2

Release

 

10.3.2

Reporting Person

 

14.2(a)

Reporting Requirements

 

14.2

Required Clearance Exceptions

 

4.1.1

Revenues

 

6.1.1

Seller

 

Introductory Paragraph

Seller Cure Limit

 

Article 1

Seller Parties

 

Article 1

Seller’s Knowledge

 

9.3.2

Seller’s Warranties

 

Article 1

significant portion

 

12.1.1

Survey

 

Article 1

Tax Year

 

Article 1

Title Commitment

 

Article 1

Title Company

 

Article 1

Title Documents

 

Article 1

Title Objections

 

4.1.1

Transaction

 

Article 1

 

S1-2

--------------------------------------------------------------------------------


 

Schedule 2

 

List of Due Diligence Items

 

Operating Statements for last 3 years and 2013

 

Rent Roll

 

Current Utility Bills

 

Current Real Estate Tax Bills

 

Staff compensation

 

Existing Title Policy, Property Exceptions and/or Easements

 

Existing Survey and Legal Description

 

Third Party Warranties/Guarantees in Effect

 

Lease Agreement

 

Phase I Environmental Report

 

Site Evaluation Report

 

12 month lease expiration report

 

Windsor Green Regulatory Agreement with MHP

 

2012 Computation of Excess Equity

 

S2-1

--------------------------------------------------------------------------------


 

Exhibit A

 

LEGAL DESCRIPTION

 

Parcel 1 (311 Lowell Street):

 

A certain parcel of land with the buildings and improvements thereon in Andover,
Essex County, Massachusetts, and being shown as Lot 2 on a plan entitled “Plan
of Land, 307 & 311 Lowell Street, Andover, Massachusetts” by Otte & Dwyer, Inc.,
Land Surveyors, dated June 21, 2004, recorded with the Essex North Registry of
Deeds on June 30, 2004, as Plan No. 14808.

 

Parcel 2 (319 Lowell Street):

 

The land with the buildings thereon situated on Lowell Street in Andover,
No. Essex County, Massachusetts and being shown as Lot 3 on a plan of land
entitled “Plan of Land in Andover, Mass. as surveyed for John Bolten” drawn by
McCracken Bros. Engineers, Methuen, Mass., Scale l” = 20’ dated January 7, 1947
and recorded in No. Essex County Registry of Deeds as Plan #1692, to which plan
reference is made for a more particular description of Lot 3 as affected by
taking by the Commonwealth of Massachusetts for the relocation of Lowell Street
dated December 4, 1956 and recorded in the Registry in Book 856, Page 100 as
affected by an entry dated June 25, 1957 and recorded in the Registry in Book
858, Page 84.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

LIST OF CONTRACTS

 

Service

 

Vendor

 

 

 

ADMINISTRATIVE EXPENSES

 

 

 

 

 

Equipment Leasing Expense

 

Pitney Bowes (postage machine)

Internet Services — Office

 

Comcast

Telephone — Office, Elevator, Call Boxes, 911

 

Verizon/Sprint

Telephone — Fire Alarms

 

N/A

Telephone — Answering Service

 

Quick Phone

Copy Machine

 

Canon Business Solutions

Otis Spunkmeyer/Cookies

 

 

Water Cooler

 

Poland Springs

Alarm Monitoring — Office

 

ACT

Alarm Monitoring — Shop

 

ACT

Minol/Sub-metering Company

 

Minol

Minol/UEM bill pay Company

 

N/A

Credit Retriever/Applicant Credit Check Co.

 

Credit Retriever

Collection Agency

 

FCO

 

 

 

MARKETING EXPENSES

 

 

 

 

 

Advertising — Print Ad

 

Apt Guide

Advertising — Other

 

Classified Ventures

Advertising — Other

 

Move.com

Advertising — Other

 

Rent.com

Advertising — Other

 

forRent.com

Advertising — Other

 

Peoplewithpets.com

 

 

 

SERVICE EXPENSES

 

 

 

 

 

Pest Contract

 

N/A

Termite Contract/Bond

 

N/A

Trash Contract

 

EL Harvey & Sons

Compactor Rental Agreement

 

N/A

Recycling Contract

 

EL Harvey & Sons

Landscaping Contract

 

Preferred Landscaping

Fire Alarm Monitoring Contract

 

Cintas

Life Safety Contract (Fire Sprinkler, Alarms)

 

Cintas

Painting Contract

 

N/A

Cleaning Service Contract

 

Jani King

Elevator Contract

 

Otis

HVAC Contract for Common Areas

 

N/A

Key System

 

HandiTrack

Snow Removal

 

Preferred Landscaping

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF AS-IS CERTIFICATE AND AGREEMENT

 

THIS CERTIFICATE AND AGREEMENT (“Agreement”), is made as of the        day of
June, 2013, by HAMILTON GREEN APARTMENTS, LLC, a Massachusetts limited liability
company (“Buyer”), to and for the benefit of WINDSOR GREEN AT ANDOVER LLC, a
Delaware limited liability company (“Seller”), and each of the Seller Parties
(as defined herein).

 

RECITALS

 

Seller, as seller, and Buyer, as buyer, are parties to a Purchase and Sale
Agreement (“Sale Agreement”) dated as of June     , 2013, which provides for the
sale of certain real property (the “Property”) located in County of Essex,
Commonwealth of Massachusetts, commonly known as Windsor Green at Andover and
legally described on Exhibit A attached hereto and incorporated herein by this
reference.  Any initially capitalized terms not otherwise defined herein shall
have the meaning ascribed to such term in the Sale Agreement; and

 

The Sale Agreement requires, inter alia, that, as a condition precedent to
Seller’s obligations under the Sale Agreement, Buyer shall execute and deliver
this Agreement to Seller at Closing.

 

NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer hereby certifies and agrees as follows:

 

1.                                      For purposes of this Agreement, the
following terms shall have the following meanings:

 

“Buyer’s Representative” shall mean Buyer, its partners and members, and any
officers, directors, employees, agents, Representative and attorneys of Buyer,
its partners or members.

 

“Deemed to Know” (or words of similar import, whether or not such words may be
capitalized) shall have the following meaning:  (a) Buyer shall be “Deemed to
Know” of the existence of a fact or circumstance to the extent that such fact or
circumstance is disclosed by this Agreement, the Documents, or any studies,
tests, reports, or analyses prepared by or for or otherwise obtained by Buyer or
Buyer’s Representative; and (b) Buyer shall be “Deemed to Know” that a
representation or warranty is untrue, inaccurate or incorrect to the extent that
this Agreement, the Documents, or any studies, tests, reports or analyses
prepared by or for or otherwise obtained by Buyer or Buyer’s Representative in
connection with the Property contains information which is inconsistent with
such representation or warranty.

 

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing or otherwise allow Buyer access to

 

C-1

--------------------------------------------------------------------------------


 

prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents, the Property Documents and the Property Condition
Report.

 

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

 

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute or
otherwise create any portion of the Property.

 

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Broker; (d) Seller’s property manager; (e) any direct or indirect
equity owner, officer, director, employee, or agent of Seller, Seller’s partners
or members, or Seller’s partners’ or members’ partners or members, counsel to
any of the foregoing, Broker or Seller’s property manager; and (f) any other
entity or individual affiliated or related in any way to any of the foregoing;
and (g) the Designated Representative.

 

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 of the Sale Agreement and any documents executed by Seller
for the benefit of Buyer in connection with Closing.

 

2.                                      Buyer acknowledges that, prior to the
date hereof, (a) Seller has made available to Buyer and otherwise allowed Buyer
access to the Property and the Documents; and (b) Buyer has conducted (or has
waived its right to conduct) all such Due Diligence as Buyer considers necessary
or appropriate.

 

3.                                      Buyer acknowledges and agrees that
(a) the Property is being sold, and Buyer accepts possession of the Property on
the date hereof, “AS IS, WHERE IS, WITH ALL FAULTS,” with no right of setoff or
reduction in the Purchase Price; (b) except for Seller’s Warranties, none of the
Seller Parties have or shall be deemed to have made any verbal or written
representations, warranties, promises or guarantees (whether express, implied,
statutory or otherwise) to Buyer with respect to the Property, any matter set
forth, contained or addressed in the Documents (including, but not limited to,
the accuracy and completeness thereof) or the results of Buyer’s Due Diligence;
and (c) Buyer has confirmed independently all information that it considers
material to its purchase of the Property or the Transaction.  Buyer specifically
acknowledges that, except for Seller’s Warranties, Buyer is not relying on (and
Seller, each of the other Seller Parties does hereby disclaim and renounce) any
representations or warranties of any kind or nature whatsoever, whether oral or
written, express, implied, statutory or otherwise, from Seller or any other
Seller Parties, as to any matter whatsoever.  Buyer further acknowledges and
agrees that, except for Seller’s Warranties, neither Seller nor Seller is under
any duty to make any affirmative disclosures or inquiry regarding any matter
which may or may not be known to Seller or any of the other Seller Parties, and
Buyer, for itself and for its successors and

 

C-2

--------------------------------------------------------------------------------


 

assigns, hereby specifically waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist.

 

4.                                      Any reports, repairs or work required by
Buyer are the sole responsibility of Buyer, and Buyer agrees that there is no
obligation on the part of Seller or Seller to make any changes, alterations or
repairs to the Property or to cure any violations of Law or to comply with the
requirements of any insurer.

 

5.                                      Except as expressly provided hereinbelow
in this Section 5, Buyer, for Buyer and Buyer’s successors and assigns, hereby
releases Seller and each of the other Seller Parties from, and waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:

 

(a)                                 any and all statements or opinions
heretofore or hereafter made, or information furnished, by the Seller Parties to
Buyer or any of Buyer’s Representative; and

 

(b)                                 any and all losses, costs, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever
attributable to the Property, whether arising or accruing before, on or after
the date hereof and whether attributable to events or circumstances which have
heretofore or may hereafter occur, including, without limitation, all losses,
costs, claims, liabilities, expenses, demands and obligations with respect to
the structural, physical, or environmental condition of the Property.

 

The release and waiver set forth in this Section 5 is not intended and shall not
be construed to affect or impair any rights or remedies that Buyer may have
against Seller under the Sale Agreement as a result of a breach of any of
Seller’s Warranties or of any covenant of Seller expressly set forth in the Sale
Agreement.

 

6.                                      Buyer acknowledges and agrees that the
provisions of this Agreement were a material factor in Seller’s acceptance of
the Purchase Price, and while Seller has provided the Documents and cooperated
with Buyer, Seller is unwilling to sell the Property unless Seller and the other
Seller Parties are expressly released as set forth in Section 5.

 

7.                                      This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

8.                                      If any term or provision of this
Agreement or the application thereof to any persons or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of this Agreement or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforced to the fullest extent permitted by law.

 

C-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer has executed this Agreement as of the date first set
forth hereinabove.

 

 

HAMILTON GREEN APARTMENTS, LLC,

 

a Massachusetts limited liability company

 

 

 

 

By:

NewReal, Inc., a Massachusetts corporation

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-4

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF DEED

 

WHEN RECORDED RETURN TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a Delaware limited liability company, formerly
known as CRITERION ANDOVER APARTMENTS, L.P., a Delaware limited partnership
(“Grantor”), whose address is c/o GID, 125 High Street, High Street Tower,
27th Floor, Boston, MA  02110, for consideration paid in the amount of
                                                                            and
00/100 ($                                        ) DOLLARS, grants to
                                                      , a
                                                          (“Grantee”) with its
principal office located at
                                                                                                    ,

 

with Quitclaim Covenants:

 

the land known and numbered as 311 Lowell Street (“Parcel 1”) and 319 Lowell
Street (“Parcel 2”) located in Andover, Massachusetts, more particularly
described on Exhibit A attached hereto, together with any improvements thereon
(the “Property”),

 

Subject to and with the benefit of all easements, rights of way, encumbrances,
liens, covenants, conditions and other matters of record to the extent that the
same are now in force and applicable and as more particularly described on
Exhibit B attached hereto.

 

Parcel 1 is subject to a non-disturbance zone in which no alteration of land or
vegetation may occur.  The non-disturbance zone is shown on the plan entitled
“Plan of Non-Disturbance Zone to Wetlands Per Order of Conditions No. 090-0853,
307 & 311 Lowell Street, Andover, Massachusetts,” dated March 24, 2005, prepared
by H.W. Moore Associates, Inc., recorded with the Essex North Registry of Deeds
(the “Registry”) as Plan # 15047, and as described in the Order of conditions
recorded in the Registry at Book 9304, Page 216.  In accordance with said Order
of Conditions, this language shall be incorporated in full into all future
deeds, easements, mortgages, leases, licenses, occupancy agreements or any other
instrument of transfer, whereby an interest in and/or a right to use the
property or a portion thereof is conveyed.

 

For Grantor’s title, for Parcel 1 see Deed recorded with the Registry in Book
9483, Page 67 and for Parcel 2 see Deed recorded with the Registry in Book 9483,
Page 69.

 

D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has set its hand and seal this                  day
of June, 2013.

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a

Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF                               , ss.

 

On this              day of                               , 2013, before me, the
undersigned notary public, personally appeared
                                                .
                                             of Windsor Green at Andover LLC, a
Delaware limited liability company, proved to me through satisfactory evidence
of identification, which was
                                                        , to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose as
                                        .

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

Notary Public

 

My commission expires:

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Parcel 1 (311 Lowell Street):

 

A certain parcel of land with the buildings and improvements thereon in Andover,
Essex County, Massachusetts, being shown as Lot 2 on a plan entitled “Plan of
Land, 307 & 311 Lowell Street, Andover, Massachusetts” by Otte & Dwyer, Inc.,
Land Surveyors, dated June 21, 2004, recorded with the Essex North Registry of
Deeds on June 30, 2004, as Plan No. 14808.

 

Parcel 2 (319 Lowell Street):

 

The land with the buildings thereon situated on Lowell Street in Andover,
No. Essex County, Massachusetts and being shown as Lot 3 on a plan of land
entitled “Plan of Land in Andover, Mass. as surveyed for John Bolten” drawn by
McCracken Bros. Engineers, Methuen, Mass., Scale l” = 20’ dated January 7, 1947
and recorded in No. Essex County Registry of Deeds as Plan #1692, to which plan
reference is made for a more particular description of Lot 3 as affected by
taking by the Commonwealth of Massachusetts for the relocation of Lowell Street
dated December 4, 1956 and recorded in the Registry in Book 856, Page 100 as
affected by an entry dated June 25, 1957 and recorded in the Registry in Book
858, Page 84.

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

1.                          Terms and provisions of a lease by and between
Windsor Green at Andover LLC, as Lessor, and STC Six Company, as Lessee, dated
March 25, 2010, Notice of which is dated December 11, 2009 and recorded in Book
12082, Page 238, as affected by Memorandum of Lease Supplement by and between
STC Six Company and Bell Atlantic Mobile of Massachusetts Corporation Ltd.,
dated October 27, 2010 and recorded in Book 12293, Page 93, as affected by
Notice of Lease by and between STC Six Company and New Cingular Wireless PCS,
LLC dated October 29, 2010 and recorded in Book 12380, Page 134, as affected by
Notice of Site License Acknowledgement recorded in Book 11518, Page 144.

 

2.                          Taking by the Commonwealth of Massachusetts
Department of Public Works for the relocation of Lowell Street and for access
easement on Parcel 11-R-1 shown on Plan No. 6129 by Order dated November 26,
1969, and recorded in Book 1145, Page 150, as affected by Amendment to Access
Easement Agreement dated April 28, 2005 and recorded in Book 9483, Page 41, as
shown on the Survey entitled “ALTA/ACSM Land Title Survey”, in Andover, Mass.,
by Hayes Engineering, dated September 27, 2007, (“the Survey”)

 

3.                          Taking by the Commonwealth of Massachusetts
Department of Public Works of an easement related to Parcel 11-RS-1 Easement to
construct slopes of excavation and/or embankment in Parcel 11-RS-1 shown on Plan
No. 6212 by Order dated May 27, 1970, and recorded in Book 1153, Page 684, as
affected by Amendment to Access Easement Agreement dated April 28, 2005 and
recorded in Book 9483, Page 41, as shown on the Survey entitled “ALTA/ACSM Land
Title Survey”, in Andover, Mass., by Hayes Engineering, dated September 27,
2007, (“the Survey”)

 

4.                          Rights and easement granted in Reciprocal Easement
Agreement between Andover Real Estate Corporation and Rolling Green Motor Inn
Corporation dated September 22, 1982, and recorded in Book 1617, Page 187, as
affected by Easement Relocation Agreement dated April 28, 2005 and recorded in
Book 9483, Page 73, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

5.                          Easement from Dauphin Corporation to Harry Axelrod
dated July 15, 1985, and recorded in Book 2005, Page 128, with respect to “Right
of Way Easement 66’ Wide” shown on a plan entitled “Plan of Land in Andover,
Mass., owned by Rolling Green Motor Inn Corp.” dated May 29, 1985 and recorded
as Plan No. 9957 as affected by Declaration and Grant of Easements between Harry
Axelrod and Lowell Street Associates Limited Partnership dated May 22, 1991
recorded with the Registry in Book 3274, Page 96, as shown on the Survey.
(AFFECTS 311 LOWELL STREET ONLY)

 

6.                          Rights and easement granted in Easement Agreement
between Inncorp Development Limited Partnership and David Bruce Maddox, Trustee
of Powers Realty Trust, dated September 30, 1988, and recorded in Book 2820,
Page 81, as amended by the

 

D-4

--------------------------------------------------------------------------------


 

Amendment to Access Easement Agreements recorded in Book 9483, Page 41, as
affected by Confirmation Regarding Easement Agreement, dated May 8, 2007,
recorded in Book 10750, Page 111, as shown on the Survey. (AFFECTS 311 LOWELL
STREET ONLY)

 

7.                          Rights granted in a Lease dated June 19, 1999, with
Sprint Spectrum LP., as Tenant, Notice of which is recorded in Book 5691,
Page 307.

 

8.                          Notice of Lease to Andtower, LLC dated April 28,
2005 and recorded in Book 9483, Page 59, as affected by Amendment to Notice of
Lease dated April 28, 2005 and recorded in Book 9483, Page 132, as shown on the
Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

9.                          Rights and easement granted in Easement to New
England Telephone and Telegraph Company dated February 22, 2000, and recorded in
Book 5691, Page 313, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

10.                   Rights and easement granted in Easement to Massachusetts
Electric Company dated March 21, 2000, and recorded in Book 5708, Page 29, as
shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

11.                   Terms and provisions of Declaration and Grant of Easement,
Rights and Restrictions dated June 17, 2003 and recorded with the Registry in
Book 7920, Page 113, as amended by Restatement of Declaration and Grant of
Easements, Rights and Restrictions dated April 28, 2005 and recorded in Book
9483, Page 11, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

12.                   Grant of Utility Easement and Easement Agreement between
Criterion Andover Apartments, L.P. and Yvon Cormier and Denise Enxing, Trustees
of CA Investment Trust dated April 28, 2005 and recorded in Book 9483, Page 95,
as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

13.                    Grant of Easement between Comcast of Massachusetts
I, Inc. and Criterion Apartments, LP, dated September 24, 2006, recorded in Book
10382, Page 207.

 

14.                    Easement to Verizon New England Inc., dated March 22,
2006, recorded in Book 10097, Page 46.

 

15.                    Easement to Massachusetts Electric Company, dated
September 27, 2005, recorded in Book 9842, Page 154.

 

16.                   Matters disclosed on a survey entitled “ALTA/ACSM Land
Title Survey in Andover, Mass.”, prepared by Hayes Engineering, dated
September 27, 2007:  Gravel path shown at Northeast corner of Parcel 1 appears
to run on and off insured premises and abutter’s premises.

 

D-5

--------------------------------------------------------------------------------


 

17.                   Terms and provision of Chapter 40B Regulatory and
Affordable Housing Agreement for Limited Dividend Organizations, between
Criterion Andover Apartments LP and Massachusetts Housing Partnership Fund
Board, dated February 15, 2008, recorded in Book 11067, Page 28.

 

18.                   Notice of Variance by the Andover Board of Appeals granted
to Sprint Spectrum L.P., recorded in Book 5647, Page 199 (Decision No. 2956).

 

19.                   Order of Conditions from the Andover Conservation
Commission (DEP File No. 090-0853) issued October 22, 2003 and recorded on
January 14, 2005 in Book 9304, Page 216, as affected by a Certificate of
Compliance, recorded in Book 10737, Page 79.

 

20.                   Notice of Variance by the Andover Board of Appeals granted
to Rolling Green Motor Inn Corp. recorded in Book 1910, Page 234 (Decision
No. 1699).

 

21.                   Decision for Comprehensive Permit by the Andover Board of
Appeals recorded in Book 8447, Page 238, as affected by Certification of No
Appeal recorded in Book 8447, Page 248, as affected by Decision Consenting to
Proposed Transfer of Comprehensive Permit Decision No. 3312, Decision No. 3449,
dated August 16, 2004 and recorded in Book 9082, Page 177; as affected by
Finding of Insubstantial Change dated February 15, 2005 and recorded in Book
9417, Page 39; as affected by Decision to Extend and Determination of
Insubstantial Changes, Decision No. 3451, dated August  16, 2004 and recorded in
Book 9474, Page 141; as affected by Stipulation of Dismissal with Prejudice
recorded in Book 9483, Page 1, as affected by Finding of Insubstantial Change by
Town of Andover, (Comprehensive Permit #3312), issued to AND Development, LLC,
dated April 25, 2005, recorded in Book 9554, Page 98. Also see Decision in Book
9696, Page 75, as affected by Decision of the Zoning Board of Appeals, Town of
Andover, recorded in Book 10832, Page 31.

 

22.                   Notice of Decision by the Andover Zoning Board of Appeals
granted to Altiostar Networks, Inc., recorded in Book 13434, Page 307 (Decision
No. 4022).

 

23.                   Notice of Decision by the Zoning Board of Appeals of the
Town of Andover recorded in Book 11995, Page 294.

 

29.                   Notice of Decision of the Town of Andover Zoning Board of
Appeals dated March 3, 2011 and recorded in Book 12467, Page 239.

 

D-6

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”), is made as of the        day of June, 2013,
by and between WINDSOR GREEN AT ANDOVER LLC, a Delaware limited liability
company (“Seller”), and HAMILTON GREEN APARTMENTS, LLC, a Massachusetts limited
liability company (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, by that certain Purchase and Sale Agreement (“Sale Agreement”) dated as
of June     , 2013, by and between Seller and Buyer, Seller agreed to sell to
Buyer certain real property, and the improvements located thereon (“Real
Property”) as more particularly described in Exhibit A attached hereto and
incorporated herein by this reference, together with all improvements located
thereon (“Real Property”); and

 

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer; and

 

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.

 

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal Representative, successors and assigns, all of its right, title and
interest in and to (a) all tangible personal property owned by Seller (excluding
(i) all furniture, equipment, supplies and other tangible personal property
located in the office maintained by Seller’s property manager, and (ii) computer
software which either (x) is licensed to Seller or Seller’s property manager, or
(y) Seller or Seller’s property manager deems proprietary), located on the Real
Property and used in the ownership, operation and maintenance of the Real
Property, and (b) all non-confidential books, records and files (excluding any
appraisals, budgets, strategic plans for the Real Property, internal analyses,
marketing information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, and attorney-client privileged documents), relating
to the Real Property (herein collectively called the “Personal Property”), to
have and to hold, all and singular, the Personal Property unto Buyer forever.

 

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller except as expressly set forth in the Sale Agreement
and the documents executed in connection therewith.

 

If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale

 

E-1

--------------------------------------------------------------------------------


 

or the application of such term or provision to persons or circumstances other
than those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Bill of Sale shall be valid and
enforced to the fullest extent permitted by law.

 

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a

Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF ASSIGNMENT OF LEASES

 

THIS ASSIGNMENT OF LEASES (“Assignment”), is made as of the        day of June,
2013, by and between WINDSOR GREEN AT ANDOVER LLC, a Delaware limited liability
company (“Assignor”), and HAMILTON GREEN APARTMENTS, LLC, a Massachusetts
limited liability company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
June     , 2013, by and between Assignor and Assignee, Assignor agreed to sell
to Assignee certain real property, and the improvements located thereon
(“Property”) as more particularly described in the Sale Agreement; and

 

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and Assignee shall assume all of the obligations of
Assignor under such leases from and after the date of such assignment, and that
Assignor and Assignee shall enter into this Assignment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Assignment.  Assignor hereby assigns,
sets over and transfers to Assignee all of its right, title and interest in, to
and under the leases (“Leases”) with the tenants of the Property identified on
Exhibit A attached hereto and incorporated herein by this reference.

 

2.                                      Assumption.  Assignee hereby assumes all
liabilities and obligations of Assignor under the Leases arising or accruing
after the date hereof.

 

3.                                      Miscellaneous.  This Assignment and the
obligations of the parties hereunder shall survive the closing of the
transaction referred to in the Sale Agreement and shall not be merged therein,
shall be binding upon and inure to the benefit of the parties hereto, their
respective legal Representative, successors and assigns, shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to agreements made and to be wholly performed within said State and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith.

 

4.                                      Severability.  If any term or provision
of this Assignment or the application thereof to any persons or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this
Assignment or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Assignment
shall be valid and enforced to the fullest extent permitted by law.

 

F-1

--------------------------------------------------------------------------------


 

5.                                      Counterparts.  This Assignment may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

 

ASSIGNOR:

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a Delaware

limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

HAMILTON GREEN APARTMENTS, LLC,

 

a Massachusetts limited liability company

 

 

 

By:

NewReal, Inc., a Massachusetts corporation

 

 

its Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

Exhibit G

 

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

 

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (“Assignment”), is made as of the       
day of June, 2013, by and between WINDSOR GREEN AT ANDOVER LLC, a Delaware
limited liability company (“Assignor”), and HAMILTON GREEN APARTMENTS, LLC, a
Massachusetts limited liability company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
June      , 2013, by and between Assignor and Assignee, Assignor agreed to sell
to Assignee certain real property, and the improvements located thereon
(“Property”) as more particularly described in the Sale Agreement; and

 

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignee shall assume
all of the obligations of Assignor under such intangible property from and after
the date of such assignment, and that Assignor and Assignee shall enter into
this Assignment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.                                      Assignment of Contracts, Licenses and
Permits.  Assignor hereby assigns, sets over and transfers to Assignee all of
its right, title and interest, if any, in, to and under (if and to the extent
assignable by Assignor without expense to Assignor), (a) all service, supply,
maintenance and utility agreements, all equipment leases, and all other
contracts, subcontracts and agreements relating to the Real Property and the
Personal Property, all of which are listed in Exhibit A attached hereto and
incorporated herein by this reference (herein collectively called the
“Contracts”), (b) to the extent that the same are in effect as of the date
hereof, any licenses, permits and other written authorizations necessary for the
use, operation or ownership of the Property (excluding Seller’s right to the
name “Windsor”) (herein collectively called the “Licenses and Permits”) and
(c) any and all warranties and guarantees relating to the Property
(“Warranties”).  The foregoing assignment specifically excludes (i) the names
“Windsor”, “Windsor Communities” and any variation thereof, (ii) all computers
used in connection with the operation of the Property and all computer software,
(iii) all operating and marketing materials, records and reports which are
proprietary to the operation and management of the Property by Windsor Property
Management Company and (iv) any text, graphics, artwork or photographs of the
exterior or interior of the Property located at 311 Lowell Street, Andover,
Massachusetts [www.windsorcommunities/apartments/boston/andover/].

 

2.                                      Assumption.  Assignee hereby assumes and
takes responsibility for all damages, losses, costs, claims, liabilities,
expenses, demands, and obligations of any kind or nature whatsoever attributable
to the Contracts, the Licenses and Permits and the Warranties arising or
accruing after the date hereof.

 

G-1

--------------------------------------------------------------------------------


 

3.                                      Miscellaneous.  This Assignment and the
obligations of the parties hereunder shall survive the closing of the
transaction referred to in the Sale Agreement and shall not be merged therein,
shall be binding upon and inure to the benefit of the parties hereto, their
respective legal Representative, successors and assigns, shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
applicable to agreements made and to be wholly performed within said State and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith.

 

4.                                      Severability.  If any term or provision
of this Assignment or the application thereof to any persons or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this
Assignment or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Assignment
shall be valid and enforced to the fullest extent permitted by law.

 

5.                                      Counterparts.  This Assignment may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

 

ASSIGNOR:

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a Delaware

limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

HAMILTON GREEN APARTMENTS, LLC,

 

a Massachusetts limited liability company

 

 

 

By:

NewReal, Inc., a Massachusetts corporation

 

 

its Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

Exhibit H

 

FORM OF NOTICE TO TENANTS

 

Date

 

Re:

Notice of Change of Ownership of

 

Windsor Green at Andover

 

311 Lowell Street

 

Andover, MA

 

Ladies and Gentlemen:

 

You are hereby notified as follows:

 

1.                                      That as of the date hereof, Windsor
Green at Andover LLC has transferred, sold, assigned, and conveyed all of its
interest in and to the above-described property (the “Property”) to Hamilton
Green Apartments, LLC (the “New Owner”).

 

2.                                      Future notices and rental payments with
respect to your leased premises at the Property should be made to the New Owner
in accordance with your lease terms at the following address:

 

 

 

 

 

 

 

 

 

 

3.                                      Your security deposit, if any, has been
transferred to the New Owner and as such the New Owner shall be responsible for
holding the same in accordance with the terms of your lease.

 

 

Sincerely,

 

 

 

WINDSOR GREEN AT ANDOVER LLC,

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF NOTICE TO VENDORS

 

Date

 

Re:

Notice of Change of Ownership of

 

Windsor Green at Andover

 

311 and 319 Lowell Street

 

Andover, Massachusetts

 

Reference is made to an agreement with respect to the furnishing by you of
certain services at the captioned property.

 

Effective this date, the new owner of the property is Hamilton Green Apartments,
LLC.  You should direct all bills, notices and other communications to
                                                                                                                                                          
.

 

 

Very truly yours,

 

 

 

SELLER

 

 

 

WINDSOR GREEN AT ANDOVER LLC, a

Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including Section 1445 of the Code), the owner
of a disregarded entity (which holds legal title to a U.S.  real property
interest under local law) will be the transferor of the property and not the
disregarded entity.  To inform the transferee that withholding of tax is not
required upon the disposition of a United States real property interest by
Windsor Green at Andover LLC, a Delaware limited liability company (“Seller”),
the undersigned hereby certifies the following on behalf of Seller:

 

1.                                      Seller is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations); and

 

2.                                      Seller is a disregarded entity as
defined in Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations.

 

3.                                      Seller’s U.S. employer tax
identification number is 20-1345501; and

 

4.                                      Seller’s office address is 125 High
Street, High Street Tower, 27th Floor, Boston, MA  02110.

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

The undersigned declares that she/he has examined this certification and to the
best of her/his knowledge and belief it is true, correct and complete, and
she/he further declares that she/he has authority to sign this document on
behalf of Seller.

 

Dated:                             , 2013.

 

 

WINDSOR GREEN AT ANDOVER LLC, a
Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

§

 

§

COUNTY OF SUFFOLK

§

 

This instrument was acknowledged before me on                           , 2013
by                                                                           , a
                                                                             of
Windsor Green at Andover LLC, a Delaware limited liability company, on behalf of
said company.

 

 

 

 

Notary Public

 

My commission expires:

 

P-2

--------------------------------------------------------------------------------


 

Exhibit K

 

SURVEY

 

ALTA/ACSM Land Title Survey in Andover, Mass.

Prepared by Hayes Engineering, Inc. Civil Engineers & Land Surveyors

603 Salem Street Wakefield, Mass. 01880

 

Date: April 8, 2013

 

BUYER ACKNOWLEDGES RECEIPT OF SURVEY

 

K-1

--------------------------------------------------------------------------------


 

Exhibit L

 

NOTICES OF LITIGATION, GOVERNMENTAL VIOLATIONS
AND CONDEMNATION

 

NONE

 

L-1

--------------------------------------------------------------------------------


 

Exhibit M

 

CONFIDENTIALITY AGREEMENT

 

(Attached)

 

N-1

--------------------------------------------------------------------------------


[g139421kg17i001.jpg]

March 29,2013 William Roberts Christina Reale GID Investment Advisers LLC High
Street Tower, 27 the Floor 125 High Street Boston, MA 02110 Re: Windsor Green at
Andover Dear Bill and Christina: Jones Lang LaSalle Americas, Inc., a Maryland
corporation1 ("Jones Lang LaSalle"), is pleased to confirm the agreement (the
"Agreement") under which Jones Lang LaSalle has been exclusively engaged by
Windsor Green at Andover LLC, a Delaware limited liability company ("Owner"), to
provide the services described below in connection with the above-referenced
property (the "Property"). I. SCOPE OF SERVICES On the terms and subject to the
conditions described in this letter, Owner hereby engages Jones Lang LaSalle as
its exclusive and sole agent to arrange a sale or other disposition (the
“Transaction”) of Owner's interest hi the Property. Jones Lang LaSalle
acknowledges that Owner's objective is to obtain the best terms suitable for
Owner in connection with the Transaction; and in order to achieve that
objective, Jones Lang LaSalle shall perform the following services and
responsibilities: 1. Determination of Marketing Strategy Jones Lang LaSalle will
evaluate and recommend to Owner the appropriate structure, including pricing,
and marketing strategy for the Transaction. The primary considerations in
determining this structure and strategy will be meeting Owner's objective of
completing the Transaction on the most favorable terms obtainable in a timely
manner based on a review of the Property and an analysis of comparable
transactions. The initial listing price of the Property shall be unpriced. At
any time during the term of this Agreement, Owner reserves the right, in its
sole and absolute discretion, to: (i) set or adjust the asking price for the
Property; (ii) modify the marketing plan implemented by Jones Lang LaSalle; or
(iii) withdraw the Property from the market. 2. Preparation of Marketing
Presentation Jones Lang LaSalle will prepare a comprehensive marketing
presentation ("Offering Memorandum") which shall be subject to the approval of
Owner. This Offering Memorandum will provide detailed information necessary for
the analysis and evaluation of the Transaction. In addition to descriptive
material, the Offering Memorandum will contain financial projections as well as
an explanation of the terms and conditions under which a Transaction will be
pursued. Jones Lang LaSalle shall conduct Property tours and market tours with
all prospective purchasers expressing a desire to do so. Travis D’ Amato or Mike
Coyne shall be present on all Property tours with prospective purchasers and
Jones Lang LaSalle shall use its best efforts to provide at least twenty-four
(24) hours' notice to Owner prior to such tours. p-2

 


[g139421kg17i002.jpg]

GID Investment Advisers LLC March 29, 20 13 Page 2 3. Creation and
Implementation of Marketing Plan During this phase of the engagement,
representatives of Jones Lang LaSalle will identify qualified parties who are
potentially interested in the Transaction. Such parties will be selected for
their perceived interest in the Transaction and financial capability to perform
under the terms of the Offering Memorandum. Each such party will be required to
sign a confidentiality agreement in a form approved by Owner and then presented
with a copy of the Offering Memorandum. Follow-up discussions and on-site
property tours will be conducted by Jones Lang LaSalle as needed. 4. Preparation
of Due Diligence Information Jones Lang LaSalle will coordinate the preparation
of appropriate back-up material, which will be provided to qualified parties in
addition to the Offering Memorandum in their detailed investigation of the
Property. This information may include, but not be limited to, such items as
lease copies, document summaries, tenant-by-tenant computer projections,
physical property descriptions and site plans to the extent deemed reasonably
appropriate by Jones Lang LaSalle. 5. Contract Negotiations The status of the
marketing efforts, discussions, and terms and conditions of any and all offers
will be systematically communicated to and discussed with Owner. Owner shall
refer all inquiries regarding the Transaction to Jones Lang LaSalle, and Jones
Lang LaSalle will assist Owner in conducting all negotiations; provided,
however, in no event shall Jones Lang LaSalle have the authority to make any
commitments or representations, enter into any agreements or sign any documents
on behalf of Owner. All final terms and conditions of the Transaction will be
subject to approval by Owner in its sole discretion, and Owner shall have the
sole and absolute discretion to accept or reject any offer or to withdraw the
Property from the market. 6. Transaction Closing During the term of this
Agreement, Jones Lang LaSalle shall meet at least twice a month with Owner
(either by phone or in person) to review the status of the market program
efforts. Within ten (10) days after the end of each calendar month, Jones Lang
LaSalle shall also render a written report to Owner setting forth in detail: (i)
the efforts exercised during the prior month; (it) the responses received with
respect to such efforts, including the names and addresses of prospective
purchasers; (iii) any offers made by such prospective purchasers; (iv) similar
information relating to the prospects of any other brokers with whom Jones Lang
LaSalle has had contact; (v) a list of all prospects to whom Offering materials
have been submitted; (vi) a list of all prospective purchasers who have toured
the Property; and (vii) upon Owner's requests, copies of all correspondence with
such prospective purchasers and brokers. The final phase of Jones Lang LaSalle’s
involvement will be to assist Owner in the coordination of activities required
to consummate the Transaction. This will include assistance in the resolution of
due diligence and business issues and assistance in the satisfaction of closing
requirements. p-3

 


[g139421kg17i003.jpg]

GID Investment Advisers LLC March 29, 2013 Page 3 Owner acknowledges, however,
that Jones Lang LaSalle is not an expert in and is not responsible for any
legal, regulatory, tax, accounting, engineering, environmental or other
technical matters, all of which shall be solely Owner's responsibility;
provided, however, Jones Lang LaSalle shall, based on its professional
expertise, assist Owner in connection with such matters, including giving Owner
recommendations as to experts to use for such matters and coordinating the work
of such experts with the other parties working on the Transaction, but in no
event shall Jones Lang LaSalle have responsibility for the work of such experts.
II. COOPERATION OF OWNER Promptly after execution of this Agreement, Owner shall
provide Jones Lang LaSalle with the names of al1 parties, if any, with whom
Owner has discussed the Transaction prior to the date hereof. Owner shall
likewise inform Jones Lang LaSalle of the dates and nature of all communications
by Owner with any prospective parties concerning the Transaction after the date
hereof and shall refer all inquiries from such parties to Jones Lang LaSalle.
Owner shall also make available to Jones Lang LaSalle such documents, materials
and information regarding the Property, which, in the reasonable professional
judgment of Jones Lang LaSalle, are necessary or appropriate for the proper
marketing of the Transaction. In addition, Owner agrees to review and verify the
accuracy of the rent roll for the Property, the operating expenses of the
Property, and all financial and other factual data and other information
included in the Offering Memorandum or any other materials submitted to or
prepared by Jones Lang LaSalle regarding the Property; and Jones Lang LaSalle
shall have no liability with respect to the use of any data or information
provided by other parties. III. COMPENSATION As compensation for the services to
be performed by Jones Lang LaSalle under this Agreement, if, as and when the
Transaction has closed, the deed for the Property has been recorded and the net
sales proceeds have been received by Owner, Jones Lang LaSalle shall be entitled
to be paid a transaction fee (the “Transaction Fee") equal to an amount
determined in accordance with the following schedule: TRANSACTION FEE: 0.5% of
the Gross Proceeds For purposes of calculating the Transaction Fee payable to
Jones Lang LaSalle under this Agreement, the term "Gross Proceeds" shall mean
the total fair market value of the gross consideration (including, without
limitation, cash, notes, securities, property, obligations or mortgages assumed
or taken subject to, and any other form of consideration) to be received by
Owner and/or its investors in connection with the Transaction. Gross Proceeds
shall include any portion of the purchase price placed in escrow or subject to a
holdback as part of the Transaction but shall not be adjusted by any fees,
prorations or closing expenses. The Transaction Fee will become due and payable
by Owner upon consummation of a Transaction, whether or not through the efforts
of Jones Lang LaSalle, provided Owner has entered into a letter of intent or
definitive agreement for the Transaction during the term of this Agreement. In
addition, if Owner enters into a letter of intent or definitive agreement for a
Transaction within ninety (90) days following the termination of Jones Lang
LaSalle's engagement under this Agreement with one or more of the prospective
parties contacted by Jones Lang LaSalle while performing its services under this
Agreement or one or more of their affiliates and such Transaction subsequently
closes, Owner shall be obligated to pay Jones Lang LaSalle the Transaction Fee
determined in accordance with the terms of this Agreement upon the consummation
of the Transaction. A complete list of such prospective parties, along with a
brief synopsis of

 


[g139421kg17i004.jpg]

GID Investment Advisers LLC March 29,2013 Page 4 communications with such
parties, shall be provided to Owner within fifteen (15) days following the
effective date of the termination of this Agreement. For purposes of this
Agreement, the term "Transaction" shall include a direct or indirect transaction
with respect to the Property or of the interests in any entity holding title to
the Property, whether accomplished through a sale, merger, consolidation or
otherwise; any direct or indirect transaction with respect to a partial
ownership interest in the Property; or any capital investment structured as a
financing, joint venture or any combination thereof. In no event, however, shall
a Transaction be deemed to have occurred if the Transaction does not close for
any reason; and in such case, Jones Lang LaSalle shall not be entitled to any
Transaction Fee. No Transaction Fee shall be payable to Jones Lang LaSalle upon
any direct or indirect transfer of the Property to an affiliate of Owner. IV.
EXPENSES Owner shall reimburse Jones Lang LaSalle for all direct and reasonable
out-of-pocket third-party costs and expenses incurred by Jones Lang LaSalle
within the scope of its engagement pursuant to this Agreement, including,
without limitation, marketing materials, printing and production charges,
provided that the aggregate amount of such out-of-pocket costs and expenses
shall not exceed the sum of $7,500.00 during the term of this Agreement, without
Owner's prior written approval. V. TERMINATION The term of Jones Lang LaSalle's
engagement by Owner shall begin as of the date hereof and shall end on the
earlier of: (a) September 1, 2013, or the closing of the Transaction; provided,
however, Jones Lang LaSalle's engagement under this Agreement shall be
automatically extended thereafter from month to month upon the same terms and
conditions until terminated by either party upon thirty (30) days' prior written
notice to the other party; or (b) the date of the closing of the Transaction.
Upon termination of this Agreement, neither party will have any liability or
continuing obligation to the other, except that: (i) any provision of this
Agreement concerning rights or obligations of the parties with respect to
representations, reimbursement, indemnification, the return or delivery of
documents and other property, and confidentiality shall survive such
termination; (ii) Owner shall remain liable for Jones Lang LaSalle's reasonable
costs and expenses incurred up to the time of such termination; and (iii) Jones
Lang LaSalle's right to payment of a Transaction Fee, if any, under this
Agreement shall survive such termination. Notwithstanding anything to the
contrary herein, at any time prior to the expiration of the term of this
Agreement, Owner may terminate this Agreement upon written notice to Jones Lang
LaSalle in the event of Jones Lang LaSalle's negligence in the performance of
its responsibilities hereunder or upon the breach of any of the terms of this
Agreement, which termination shall be effective upon Jones Lang LaSalle's
receipt of such written notice.

 


[g139421kg17i005.jpg]

GID Investment Advisers LLC March 29, 2013 Page 5 VL INDEMNIFICATION Owner shall
indemnify, defend (with attorneys reasonably acceptable to Jones Lang LaSalle)
and hold harmless Jones Lang LaSalle, each person or entity deemed to control or
to be controlled by Jones Lang LaSalle, and their respective members, partners,
shareholders, directors, officers and employees, against and from any and all
losses, liabilities, and damages (including, without limitation, reasonable
attorneys' fees) arising in connection with any third-party action, claim,
proceeding or investigation relating to this engagement, except such as may be
imposed or incurred by reason of the negligence, willful misconduct or fraud of
Jones Lang LaSalle (or any of its employees or agents) in the performance of
Jones Lang LaSalle’s services and responsibilities hereunder and provided that
Jones Lang LaSalle has acted within the scope of its authority described in this
Agreement. Jones Lang LaSalle shall indemnify, defend (with attorneys reasonably
acceptable to Owner) and hold harmless Owner, each person or entity deemed to
control or to be controlled by Owner, and their respective members, partners,
shareholders, directors, officers and employees, against and from any and all
losses, liabilities, and damages (including, without limitation, reasonable
attorneys’ fees) arising in connection with any third-party action, claim,
proceeding, or investigation relating to this engagement which may be imposed or
incurred by reason of the negligence, willful misconduct, or fraud of Jones Lang
LaSalle (or any of its employees or agents). The foregoing indemnification
obligations shall survive the expiration or early termination of this Agreement.
VII. GENERAL PROVISIONS 1. Notices. Any notice or other communication required
or desired to be given to any party under this Agreement shall be in writing and
shall be either: (a) delivered personally by hand; (b) sent by certified United
States mail, return receipt requested; (c) sent by a nationally recognized
overnight courier service; or (d) sent by facsimile, provided a copy of any
facsimile notice is also sent by one of the other foregoing means. All notices
to either party shall be delivered to the following address provided either
party may change such address by delivering notice to the other party in
accordance with the provisions of this paragraph: Notice to Jones Lang LaSalle:
Jones Lang LaSalle Americas, Inc. One Post Office Square, 27th Floor Boston, MA
02109 Attention: Travis D'Amato Facsimile No.: (312) 938-1593 Notice to Owner:
Windsor Green at Andover LLC 125 High Street, 27"1 Floor Boston, MA 02110
Attention: William Roberts Facsimile No.: (617)557-1474 and Attention: Christina
Reale Facsimile No.: (617)589-9504

 


[g139421kg17i006.jpg]

GID Investment Advisers LLC March 29, 2013 Page 6 with a copy to: .with a copy
lo: Jones Lang LaSalle Americas, Inc. GID Investment Advisers LLC 200 East
Randolph Dr. 125 High Street, 27th Floor Chicago, Illinois 60601 Boston, MA
02110 Attention: General Counsel Attention: Robert S. Farrington, Jr. Facsimile
No.: (312)228-2277 Facsimile No.: (617)557-1429 All notices shall be deemed
given upon receipt or upon the date such receipt is refused by the party
receiving such notice. 2. Confidentiality. Jones Lang LaSalle agrees, for itself
and all persons retained or employed by Jones Lang LaSalle in performing its
services, to hold in confidence and not to use or disclose to others any
confidential or proprietary information of Owner heretofore or hereafter
disclosed to Jones Lang LaSalle, which may become known to Jones Lang LaSalle in
me performance of, or as a result of, its services, except where Owner
specifically authorizes Jones Lang LaSalle to disclose, in writing, any of the
foregoing to others or such disclosure reasonably results from the performance
of Jones Lang LaSalle's duties hereunder; provided, however, that for purposes
of this Agreement, information shall not be deemed to be confidential if it is
otherwise within the public domain or if Jones Lang LaSalle has obtained such
information from a source other than Owner or its employees or agents. 3.
Announcements. Jones Lang LaSalle will not issue any press releases or
announcements regarding the Transaction without the prior approval of Owner as
to the contents thereof. 4. Taxes. Owner shall not be responsible for any net
income, franchise or property tax assessed against Jones Lang LaSalle, all of
which shall be the responsibility of Jones Lang LaSalle. 5. Interest; Litigation
Costs. If any payment due hereunder is not paid when due, such payment shall
bear interest at the rate of one percent (1%) per month from the date due to the
date paid. In the event there is any litigation between Owner and Jones Lang
LaSalle with respect to the subject matter of this Agreement, the prevailing
party shall be entitled to recover its reasonable attorneys' fees and
disbursements in such litigation from the other party. 6. Brokers. Jones Lang
LaSalle shall not be required to deal with any other brokers or finders unless
they are representing another party to the Transaction and have agreed to be
paid by such other party, and neither Owner nor Jones Lang LaSalle shall have
any obligations for such brokers or finders. Except as set forth in the
immediately preceding sentence, each party represents and warrants to the other
party that it has not and will not deal with any other brokers or finders who
are or will be entitled to any compensation with respect to the Transaction; and
each party agrees to indemnify the other party for its breach of such
representation and warranty. 7. Authority; Construction. Owner represents and
warrants that it is the owner of the Property, that it is duly authorized to
enter into this Agreement and perform its obligations hereunder and that it is
authorized to enter into the Transaction in accordance with the terms hereof.
Jones Lang LaSalle represents and warrants that is duly authorized to enter into
this Agreement and perform its obligations hereunder. This Agreement is intended
to create an independent contractor relationship between Jones Lang LaSalle and
Owner, and nothing herein shall be construed as creating an employer/employee or
partnership relationship between the parties. p-7

 


[g139421kg17i007.jpg]

GID Investment Advisers LLC March 29,2013 Page 7 8. Financing. In an effort to
maximize proceeds from a Transaction, Owner recognizes that Jones Lang LaSalle
may also be contacting lending institutions regarding their potential interest
in financing the Property; in some cases, potential purchasers may request Jones
Lang LaSalle's assistance in placing debt on the Property. In such cases, Jones
Lang LaSalle will notify and obtain consent from Owner. Owner will have the
right to approve or decline permission. 9. Assignment: Successors. Neither party
shall assign their rights or obligations under this Agreement, in whole or in
part, or any payments due or to become due under this Agreement without prior
written consent of the other party (and any such attempted assignment or
delegation shall be void); provided, however, either party may assign this
Agreement to an affiliate or to an entity which succeeds to all or substantially
all of the business of the assignor, but no such assignment shall relieve the
assignor of its obligations hereunder. Except as described in the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the respective successors and assigns of the parties
to this Agreement. 10. Dual Representation. Owner understands and acknowledges
that Jones Lang LaSalle may solicit offers for the Property from clients of
Jones Lang LaSalle or its affiliates and that Jones Lang LaSalle may, in
addition to its representation of Owner hereunder, represent one or more other
prospective parties to the Transaction. In addition, Owner understands and
acknowledges that Jones Lang LaSalle or one of its affiliates may make an offer
on behalf of itself for the Property. Jones Lang LaSalle shall disclose to Owner
any such potential relationship and obtain Owner's prior approval thereof, and
Jones Lang LaSalle shall not be entitled to any compensation from Owner, in
addition to that set forth above, for representing itself or any other party.
11. Limited Liability. Neither party shall be liable to the other for, and each
party hereby waives any and all rights to claim against the other, any special,
indirect, incidental, consequential, punitive or exemplary damages in connection
with this Agreement, including, but not limited to, lost profits, even if such
party has knowledge of the possibility of such damages; and excluding (i) third
party claims for bodily injury or property damage, and; (ii) claims based on
Jones Lang LaSalle's gross negligence or willful misconduct, in no event shall
Jones Lang LaSalle’ s liability to Owner exceed the greater of (i) Two Hundred
percent (200%) of fees paid to Jones Lang LaSalle pursuant to this Agreement or
(ii) $500,000. 12. Counterparts; Electronic Copies. This Agreement may be
executed in any number of separate counterparts and by facsimile signatures,
each of which shall together be deemed an original, but the several counterparts
shall together constitute one and the same instrument. In addition, the parties
agree that: (i) an electronic signature shall be considered an original
signature; and (ii) a copy of the Agreement shall be considered an original
instrument, and each, together or separately, shall become binding and
enforceable as if original and the parties may rely on the same to prove the
authenticity of the Agreement. 13. Governing Law. This Agreement shall be
governed by the law of the state where the Property is located, without regard
to the conflicts of law principles of such state. 14. Waiver of Trial by Jury.
EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

 


[g139421kg17i008.jpg]

GID Investment Advisers LLC March 29,2013 Page 8 15. Non-Discrimination Owner
and Broker agree that the Property will be offered in compliance with all
applicable anti-discrimination laws 16. Press Release. Any advertising, signage
or press release regarding the marketing of the Property for sale or a
consummated transaction is prohibited without the prior consent of Owner, which
consent may be granted or withheld in Owner's sole discretion. 17. Complete
Agreement, This document (including any exhibits referred to herein and attached
hereto, which are incorporated herein by reference) contains the entire
agreement between the parties and supersedes any prior discussions,
negotiations, representations, or agreements, written or oral, between the
parties hereto or any of their respective affiliates respecting the subject
matter hereof. No alterations, additions, or other changes to this Agreement
shall be made or binding unless made in writing and signed by both parties to
this Agreement. If the foregoing accurately reflects our agreement, please
execute this Agreement below and return it to the undersigned JONES LANG LA
SALLE AMERICAS, INC." By: Title: AGREED and ACCEPTED this 2 day of April -
___________.WINDSOR GREEN AT AND OVER LLC By: 1 In Illinois, use Janes Lang
LaSalle Americas (Illinois), LP., an Illinois limited partnership " In Illinois,
use Jones Lang LaSnlle Americas (Illinois), L.P., an Illinois limited
partnership iii In WA and/or OR, use Jones Lang LaSalle Brokerage, Inc.
R:VAndovertLtstljij Agreement JLL (3-29-13).dDc Senior Vice president Tutle:
Vice President

 

 


 

Exhibit N

 

SCHEDULE OF PERSONAL PROPERTY

 

(Attached)

 

N-1

--------------------------------------------------------------------------------


 

Exhibit O

 

LIST OF LEASES

 

(Attached)

 

O-1

--------------------------------------------------------------------------------


 

Exhibit P

 

TITLE COMMITMENT

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

A.L.T.A. COMMITMENT

 

SCHEDULE A

 

NUMBER:

13-7393

EFFECTIVE DATE:

June 2, 2013

 

 

 

 @ 8:00 A.M.

 

 

1.                                      Policy or Policies to be issued:

 

ALTA OWNER’S POLICY 2006

 

 

 

OWNER’S:

$To be determined

 

 

Proposed Insured:

To be determined

 

 

ALTA LOAN POLICY 2006

 

 

 

LOAN:

$To be determined

 

 

Proposed Insured:

To be determined

 

2.                                      The estate or interest in the land
described or referred to in this Commitment and covered herein is a fee simple,
and title thereto is at the effective date hereof vested in:

 

Windsor Green at Andover LLC

 

3.                                      The land referred to in the Commitment
is The property located at 311 & 319 Lowell Street, Andover, Essex County,
Massachusetts and more particularly described in Exhibit “A”, attached.

 

NOTE 1:                                                As in hereinafter used,
“recorded” shall mean “recorded with the Essex North District Registry of
Deeds.”

 

 

 

Countersigned:

 

 

 

 

 

 

 

 

Authorized Signatory

 

 

P-1

--------------------------------------------------------------------------------


 

SCHEDULE B - Section 1

 

The following requirements to be complied with:

 

1.                                      Instrument(s) creating the estate or
interest to be insured must be approved, executed and filed for record:

 

NOTE 2:                                                In the case of corporate
signatories, documents must be signed by the President or Vice President and
Treasurer or Assistant Treasurer of the respective corporations.  Alternatively,
corporate resolutions which authorize the signatories on the documents must be
obtained and recorded with a clerk’s certificate of incumbency.

 

2.                                      Payment of the full consideration to, or
for the account of, the grantors or mortgagors.

 

3.                                      Receipt of current and accurate
instrument survey and Surveyor’s Report form acceptable to the Company in order
to modify or delete Items 2 (c) and 2 (d) of Schedule B-Section 2 of the loan
policy to be issued.

 

4.                                      Receipt of properly executed Mechanic’s
Lien and Parties in Possession Affidavit  in order to modify Items 2 (a) and 2
(b) of Schedule B-Section 2.

 

5.                                      The actual value of the estate or
interest to be insured must be disclosed to the Company, and subject to approval
by the Company, entered as the amount of the policies to be insured.  Until the
amount of the policies to be issued shall be determined, and entered as
aforesaid, it is agreed that as between the Company, the applicant for the
policies, and every person relying on the policies, the Company cannot be
required to approve any such evaluation in excess of $100,000.00 and the total
liability of the Company on account of these policies shall not exceed said
amount.

 

6.                                      Upon full disclosure to the Company of
the nature and scope of this transaction and its review and approval of the
closing documents, including all instruments or documents relating to any
foreclosure sale commenced within the past year, and further including updated
certifications of title, the Company reserves the right to raise such other and
further exceptions and requirements as are appropriate.

 

7.                                      Obtain and record discharge, termination
or release of the following:

 

a)             Mortgage and Security Agreement from Windsor Green at Andover LLC
to Massachusetts Housing Partnership Fund Board in the original principal amount
of $15,000,000.00 dated February 15, 2008 and recorded in Book 11067, Page 58.

 

b)             Assignment of Leases, Rents and Contracts from Windsor Green at
Andover LLC to Massachusetts Housing Partnership Fund Board dated February 15,
2008 and recorded in Book 11067, Page 72.

 

P-2

--------------------------------------------------------------------------------


 

8.                                      Obtain and record Subordination,
Non-Disturbance and Attornment Agreements with respect to Schedule B-Part 2,
Exceptions 6, 13 and 14 in order to move to Schedule B-Part 2 of the final loan
policy.

 

9.                                      Obtain and record Estoppel Certificate
for Easement referenced in Schedule B-Part 1, Exception 17 in order to provide
affirmative insurance that said Exception has not been violated and is in full
force and effect.

 

10.                               Obtain and record consent and approval from
Massachusetts Housing Partnership Fund Board pursuant to the Agreement
referenced in Exception 23, to the transfer to be insured hereunder.

 

NOTE 3:  The following items apply to transactions involving limited liability
companies:

 

8.                                      Good standing certificate from the
Secretary of the Commonwealth of Massachusetts, disclosing names of
manager(s) authorized to act on behalf of company, and naming person or entity
authorized to act with respect to real estate.

 

9.                                      Documents are to be signed by the
manager and/or person or entity authorized to act with respect to real estate AS
ON FILE WITH THE MA SECRETARY OF STATE. In the alternative, a Manager’s
Certificate is to be recorded authorizing an alternate signatory.

 

P-3

--------------------------------------------------------------------------------


 

SCHEDULE B - Section 2

 

Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company.

 

1.                                      Defects, liens, encumbrances, adverse
claims or other matters, if any, created, first appearing in the public records
or attaching subsequent to the effective date hereof but prior to the date the
proposed Insured acquires for value of record the estate or interest or mortgage
thereon covered by this Commitment.

 

2.                                      Any policy issued pursuant hereto will
contain the standard exceptions set forth below.  For loan policies see specific
requirements set forth in Schedule B - Section 1 hereof.

 

a.                                      Any liability for mechanics’ or
materialmen’s liens.

b.                                      Rights or claims of parties in
possession not shown by the public records.

c.                                       Encroachments, overlaps, boundary line
disputes, and any matters that would be disclosed by an accurate survey and
inspection of the premises.

d.                                      Easements, or claims of easements, not
shown by the public records.

 

3.                                      The exact acreage or square footage
other than stated in the description sheet annexed or the plan(s) therein
referred to.

 

4.                                      Any matters that would be disclosed by a
current municipal lien certificate.

 

5.                                      Title to and rights of the public and
others entitled thereto in and to those portions of the insured premises lying
within the bounds of   Lowell Street and the adjoining streets and ways.

 

6.                                      Terms and provisions of a lease by and
between Windsor Green at Andover LLC, as Lessor, and STC Six Company, as Lessee,
dated March 25, 2010, Notice of which is dated December 11, 2009 and recorded in
Book 12082, Page 238, as affected by Memorandum of Lease Supplement by and
between STC Six Company and Bell Atlantic Mobile of Massachusetts Corporation
Ltd., dated October 27, 2010 and recorded in Book 12293, Page 93, as affected by
Notice of Lease by and between STC Six Company and New Cingular Wireless PCS,
LLC dated October 29, 2010 and recorded in Book 12380, Page 134, as affected by
Notice of Site License Acknowledgement recorded in Book 11518, Page 144.

 

7.                                      Taking by the Commonwealth of
Massachusetts Department of Public Works for the relocation of Lowell Street and
for access easement on Parcel 11-R-1 shown on Plan No. 6129 by Order dated
November 26, 1969, and recorded in Book 1145, Page 150, as affected by Amendment
to Access Easement Agreement dated April 28, 2005 and recorded in Book 9483,
Page 41, as shown on the Survey entitled “ALTA/ACSM Land Title Survey”, in
Andover, Mass., by Hayes Engineering, dated September 27, 2007, (“the Survey”)

 

P-4

--------------------------------------------------------------------------------


 

NOTE 4:                                                The Company insures
against loss or damage arising out of the enforcement or attempted enforcement
of rights of access over that portion of Parcel 11-R-1 not contained within the
Right of Way described in the Easement recorded in Book 2820, Page 81 or within
the 24’ Wide Access Easement shown on the plan recorded as Plan No. 14483.

 

8.                                      Taking by the Commonwealth of
Massachusetts Department of Public Works of an easement related to Parcel
11-RS-1 Easement to construct slopes of excavation and/or embankment in Parcel
11-RS-1 shown on Plan No. 6212 by Order dated May 27, 1970, and recorded in Book
1153, Page 684, as affected by Amendment to Access Easement Agreement dated
April 28, 2005 and recorded in Book 9483, Page 41, as shown on the Survey
entitled “ALTA/ACSM Land Title Survey”, in Andover, Mass., by Hayes Engineering,
dated September 27, 2007, (“the Survey”)

 

NOTE 5:                                                The Company insures
against loss or damage arising out of the enforcement or attempted enforcement
of rights of access over that portion of Parcel 11-R-1 not contained within the
Right of Way described in the Easement recorded in Book 2820, Page 81 or within
the 24’ Wide Access Easement shown on the plan recorded as Plan No. 14483.

 

NOTE 6:                                                This policy affirmatively
insures that an exercise of rights under the Takings referenced in Exceptions 7
and 8 do not adversely affect the use of the buildings located on the Insured
Premises.

 

9.                                      Rights and easement granted in
Reciprocal Easement Agreement between Andover Real Estate Corporation and
Rolling Green Motor Inn Corporation dated September 22, 1982, and recorded in
Book 1617, Page 187, as affected by Easement Relocation Agreement dated
April 28, 2005 and recorded in Book 9483, Page 73, as shown on the Survey.
(AFFECTS 311 LOWELL STREET ONLY)

 

NOTE 7:                                                This policy affirmatively
insures that an exercise of rights under the Easement referenced in Exception 9
does not adversely affect the use of the buildings located on the Insured
Premises.

 

10.                               Easement from Dauphin Corporation to Harry
Axelrod dated July 15, 1985, and recorded in Book 2005, Page 128, with respect
to “Right of Way Easement 66’ Wide” shown on a plan entitled “Plan of Land in
Andover, Mass., owned by Rolling Green Motor Inn Corp.” dated May 29, 1985 and
recorded as Plan No. 9957 as affected by Declaration and Grant of Easements
between Harry Axelrod and Lowell Street Associates Limited Partnership dated
May 22, 1991 recorded with the Registry in Book 3274, Page 96, as shown on the
Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

NOTE 8:                                                This policy affirmatively
insures that an exercise of rights under the Easement referenced in Exception 10
does not adversely affect the use of the buildings located on the Insured
Premises.

 

P-5

--------------------------------------------------------------------------------


 

11.                               Rights and easement granted in Easement
Agreement between Inncorp Development Limited Partnership and David Bruce
Maddox, Trustee of Powers Realty Trust, dated September 30, 1988, and recorded
in Book 2820, Page 81, as amended by the Amendment to Access Easement Agreements
recorded in Book 9483, Page 41, as affected by Confirmation Regarding Easement
Agreement, dated May 8, 2007, recorded in Book 10750, Page 111, as shown on the
Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

NOTE 9:                                                This policy affirmatively
insures that an exercise of rights under the Easement referenced in Exception 11
does not adversely affect the use of the buildings located on the Insured
Premises.

 

12.                               Rights granted in a Lease dated June 19, 1999,
with Sprint Spectrum LP., as Tenant, Notice of which is recorded in Book 5691,
Page 307.

 

13.                               Notice of Lease to Andtower, LLC dated
April 28, 2005 and recorded in Book 9483, Page 59, as affected by Amendment to
Notice of Lease dated April 28, 2005 and recorded in Book 9483, Page 132, as
shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

NOTE 10:                                         This policy affirmatively
insures that an exercise of rights under the tenants under the Notices of Lease
referenced in Exceptions 6, 12 and 13 do not adversely affect the use of the
buildings located on the Insured Premises.

 

14.                               Rights and easement granted in Easement to New
England Telephone and Telegraph Company dated February 22, 2000, and recorded in
Book 5691, Page 313, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

15.                               Rights and easement granted in Easement to
Massachusetts Electric Company dated March 21, 2000, and recorded in Book 5708,
Page 29, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

NOTE 11:                                         This policy affirmatively
insures that an exercise of rights under the Easement referenced in Exception 15
does not adversely affect the use of the buildings located on the Insured
Premises.

 

16.                               Terms and provisions of Declaration and Grant
of Easement, Rights and Restrictions dated June 17, 2003 and recorded with the
Registry in Book 7920, Page 113, as amended by Restatement of Declaration and
Grant of Easements, Rights and Restrictions dated April 28, 2005 and recorded in
Book 9483, Page 11, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

17.                               Grant of Utility Easement and Easement
Agreement between Criterion Andover Apartments, L.P. and Yvon Cormier and Denise
Enxing, Trustees of CA Investment Trust dated April 28, 2005 and recorded in
Book 9483, Page 95, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

P-6

--------------------------------------------------------------------------------


 

NOTE 11:                                         This policy affirmatively
insures that an exercise of rights under the Easement referenced in Exception 17
does not adversely affect the use of the buildings located on the Insured
Premises.

 

18.                               Grant of Easement between Comcast of
Massachusetts I, Inc. and Criterion Apartments, LP, dated September 24, 2006,
recorded in Book 10382, Page 207.

 

19.                               Easement to Verizon New England Inc., dated
March 22, 2006, recorded in Book 10097, Page 46.

 

20.                               Easement to Massachusetts Electric Company,
dated September 27, 2005, recorded in Book 9842, Page 154.

 

21.                               Matters disclosed on a survey entitled
“ALTA/ACSM Land Title Survey in Andover, Mass.”, prepared by Hayes Engineering,
dated September 27, 2007:  Gravel path shown at Northeast corner of Parcel
1appears to run on and off insured premises and abutter’s premises.

 

22.                               Terms and provision of Chapter 40B Regulatory
and Affordable Housing Agreement for Limited Dividend Organizations, between
Criterion Andover Apartments LP and Massachusetts Housing Partnership Fund
Board, dated February 15, 2008, recorded in Book 11067, Page 28.

 

NOTE 12:                                         Although excluded from coverage
under the Policy to be issued, notice is hereby given of the following matters
being Items 24-29, which appear of record:

 

23.                               Notice of Variance by the Andover Board of
Appeals granted to Sprint Spectrum L.P., recorded in Book 5647, Page 199
(Decision No. 2956).

 

24.                               Order of Conditions from the Andover
Conservation Commission (DEP File No. 090-0853) issued October 22, 2003 and
recorded on January 14, 2005 in Book 9304, Page 216, as affected by a
Certificate of Compliance, recorded in Book 10737, Page 79.

 

25.                               Notice of Variance by the Andover Board of
Appeals granted to Rolling Green Motor Inn Corp. recorded in Book 1910, Page 234
(Decision No. 1699).

 

26.                               Decision for Comprehensive Permit by the
Andover Board of Appeals recorded in Book 8447, Page 238, as affected by
Certification of No Appeal recorded in Book 8447, Page 248, as affected by
Decision Consenting to Proposed Transfer of Comprehensive Permit Decision
No. 3312, Decision No. 3449, dated August 16, 2004 and recorded in Book 9082,
Page 177; as affected by Finding of Insubstantial Change dated February 15, 2005
and recorded in Book 9417, Page 39; as affected by Decision to Extend and
Determination of Insubstantial Changes, Decision No. 3451, dated August  16,
2004 and recorded in Book 9474, Page 141; as affected by Stipulation of
Dismissal with Prejudice recorded in Book 9483, Page 1, as affected by Finding
of Insubstantial Change by Town

 

P-7

--------------------------------------------------------------------------------


 

of Andover, (Comprehensive Permit #3312), issued to AND Development, LLC, dated
April 25, 2005, recorded in Book 9554, Page 98. Also see Decision in Book 9696,
Page 75, as affected by Decision of the Zoning Board of Appeals, Town of
Andover, recorded in Book 10832, Page 31.

 

27.                               Notice of Decision by the Andover Zoning Board
of Appeals granted to Altiostar Networks, Inc., recorded in Book 13434, Page 307
(Decision No. 4022).

 

28.                               Notice of Decision by the Zoning Board of
Appeals of the Town of Andover recorded in Book 11995, Page 294.

 

29.                               Notice of Decision of the Town of Andover
Zoning Board of Appeals dated March 3, 2011 and recorded            in Book
12467, Page 239.

 

P-8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Real property in the Town of Andover, County of Essex, Commonwealth of
Massachusetts, described as follows:

 

Parcel 1(311 Lowell Street)

 

A certain Parcel of land with the buildings and improvements thereon in Andover,
Essex County, Massachusetts, and being shown as Lot 2 on a plan entitled “Plan
of Land-307-311 Lowell- Street Andover, Mass.”, prepared for Lowell Street
Associates Limited Partnership by Otte & Dwyer, Inc. Land Surveyors dated
June 21, 2004, recorded with the Essex North Registry of Deeds (“Registry”) as
Plan No. 14808 on June 30, 2004, described as follows:

 

Beginning at a point on the northwesterly sideline of said Lowell Street, said
point being the Southwesterly most corner of said Lot 2; thence running

 

N 33-29-14 W one hundred eighteen and 00/100 (118.00) feet to a corner; thence
turning and running

 

S 52-05-47 W two hundred forty and 72/100 (240.72) feet to a corner; thence
turning and running

 

N 33-29-14 W one hundred ninety and 00/100 (190.00) feet to a corner; thence
turning and running

 

S 62-29-44 W two hundred forty-nine and 86/100 (249.86) feet to a point; thence

 

S 66-05-13 W thirty-eight and 95/100 (38.95) feet to a point; thence

 

S 60-14-01 W fifteen and 62/100 (15.62) feet to a corner; thence turning and
running

 

Northwesterly by a curved line to the right having a radius of 320.00 feet, a
distance of seven and 04/100 (7.04) feet; thence

 

N 27-21-52 W four hundred thirty-four and 86/100 (434.86) feet to a point;
thence

 

N 18-50-48 W one hundred ten and 67/100 (110.67) feet to a corner; thence
turning and running

 

N 64-33-42 E six hundred sixty-five and 69/100 feet (665.69) feet to a corner;
thence turning and running

 

S 26-18-33 E one hundred forty-six and 76/100 (146.76) feet to a point; thence

 

Southeasterly by a curved line to the left having a radius of 50.00 feet, a
distance of seventy- eight and 54/100 (78.54) feet; thence

 

P-9

--------------------------------------------------------------------------------


 

N 63-41-27 E thirty-six and 78/100 (36.78) feet to a corner; thence turning and
running

 

S 34-36-07 E one hundred seventy-six and 83/100 (176.83) feet to a corner;
thence turning and running

 

N 54-37-39 E sixty and 54/100 (60.54) feet to a corner; thence turning and
running

 

S 34-34-40 E forty-five and 00/100 (45.00) feet to a corner; thence turning and
running

 

S 20-40-48 W sixty-two and 81/100 (62.81) feet to a point; thence

 

Southwesterly by a curved line to the right having a radius of 50.00 feet, a
distance of forty-four and 95/100 (44.95) feet; thence

 

Southeasterly by a curved line to the left having a radius of 35.00 feet, a
distance of seventy-four and 60/ 100 (74.60) feet; thence

 

Southeasterly again, by a curved line to the left having a radius of 122.00
feet, a distance of ninety-seven and 40/100 feet (97.40) feet to a corner;
thence turning and running

 

S 50-15-40 E three and 05/100 (3.05) feet to a corner; thence turning and
running

 

N 39-44-20 E twenty-seven and 00/100 (27.00) feet to a corner; thence turning
and running

 

S 50-15-40  E thirty and 00/100 feet (30.00) feet to a corner; thence turning
and running

 

N 39-44-20 E eleven and 21/100 (11.21) feet to a point; thence

 

Southeasterly by a curved line to the right having a radius of 25.00 feet, a
distance of forty-one and 79/100 (41.79) feet to a point; thence

 

S 44-29-27 E forty-seven and 73/100 (47.73) feet, to a point on the
northwesterly sideline of said Lowell Street; thence turning and running by said
sideline on three courses as follows:

 

S 37-46-23 W two hundred six and 73/100 (206.73) feet to a corner; thence
turning and running

 

N 52-13-37 W five and 00/100 (5.00) feet to a corner; thence turning and running

 

Southwesterly by a curved line to the right having a radius 1047.44 feet, a
distance of one hundred forty-two and 24/100 (142.24) feet to the point of
beginning.

 

Together with the benefit of certain rights as provided in the following
documents:

 

P-10

--------------------------------------------------------------------------------


 

1.              Declaration and Grant of Easements between Harry Axelrod and
Lowell Street Associates Limited Partnership dated May 22, 1991 recorded with
the Registry in Book 3274, Page 96 (“1991 Easement Agreement”)

 

2.              Rights and easement granted in Reciprocal Easement Agreement
between Andover Real Estate Corporation and Rolling Green Motor Inn Corporation
dated September 22, 1982, and recorded with the Registry in Book 1617, Page 187,
as affected by Easement Relocation Agreement dated April 28, 2005, and recorded
with the Registry in Book 9483, Page 73.

 

3.              Rights and easements granted in a certain Declaration and Grant
of Easement, Rights and Restrictions dated June 17, 2003 and recorded with the
Registry in Book 7920, Page 113, as affected by Restatement of Declaration and
Grant of Easements, Rights and Restrictions dated April 28, 2005 recorded with
the Registry in Book 9483, Page 11.

 

Parcel 2 (319 Lowell Street)

 

The land with the buildings thereon situated on Lowell Street in Andover,
No. Essex County, Massachusetts and being shown as Lot 3 on a plan of land
entitled “Plan of Land in Andover, Mass. as surveyed for John Bolten” drawn by
McCracken Bros. Engineers, Methuen, Mass., Scale 1”=20’ dated January 7, 1947
and recorded in No. Essex County Registry of Deeds as Plan

#1692 to which plan reference is made for a more particular description of Lot
3, as affected by Taking by the Commonwealth of Massachusetts for the relocation
of Lowell Street dated December 4, 1956 and recorded in the Registry in Book
856, Page 100, as affected by an entry dated June 25, 1957 and recorded in the
Registry in Book 858, Page 84, and being more particularly described as follows:

 

Beginning at a point on the northwesterly sideline of said Lowell Street said
point being the southwesterly most corner of Lot 2; thence running

 

N 33-29-14 W one hundred eighteen and 00/100 (118.00) feet to a corner; thence
turning and running

 

S 52-05-47 W eighty and 24/100 (80.24) feet to a corner; thence turning and
running

 

S 33-31-35 E one hundred twenty-six and 06/100 (126.06) feet to a corner; thence
turning and running

 

Northeasterly by the sideline of Lowell Street by a curved line to the left
having a radius of 1047.44 feet, eighty-one and 19/100 (81.19) feet to the point
of beginning.

 

P-11

--------------------------------------------------------------------------------